Exhibit 10.1

 

 

TERM LOAN AGREEMENT

 

Dated as of April 30, 2012

 

by and among

 

KITE REALTY GROUP, L.P.,

 

as Borrower,

 

KITE REALTY GROUP TRUST,

 

as Parent,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent,

 

THE HUNTINGTON NATIONAL BANK,

 

as Documentation Agent,

 

KEYBANC CAPITAL MARKETS

 

and

 

WELLS FARGO SECURITIES, LLC,

 

as Joint Bookrunners and Joint Lead Arrangers,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

 

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

Section 1.1.

Definitions

1

 

Section 1.2.

General; References to Times

23

 

Section 1.3.

Financial Attributes of Non-Wholly Owned Subsidiaries

24

ARTICLE II.

CREDIT FACILITY

24

 

Section 2.1.

Term Loans

24

 

Section 2.2.

Reserved

25

 

Section 2.3.

Reserved

25

 

Section 2.4.

Rates and Payment of Interest on Loans

25

 

Section 2.5.

Number of Interest Periods

25

 

Section 2.6.

Repayment of Loans

25

 

Section 2.7.

Prepayments

26

 

Section 2.8.

Continuation

26

 

Section 2.9.

Conversion

27

 

Section 2.10.

Notes

27

 

Section 2.11.

Increase of Commitments

28

ARTICLE III.

PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

29

 

Section 3.1.

Payments

29

 

Section 3.2.

Pro Rata Treatment

29

 

Section 3.3.

Sharing of Payments, Etc

30

 

Section 3.4.

Several Obligations

30

 

Section 3.5.

Minimum Amounts

30

 

Section 3.6.

Fees

31

 

Section 3.7.

Computations

31

 

Section 3.8.

Usury

31

 

Section 3.9.

Agreement Regarding Interest and Charges

31

 

Section 3.10.

Statements of Account

31

 

Section 3.11.

Defaulting Lenders

32

 

Section 3.12.

Taxes

34

ARTICLE IV.

UNENCUMBERED POOL PROPERTIES

36

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 4.1.

Eligibility of Properties

36

 

Section 4.2.

Conditions Precedent to a Property Becoming an Eligible Unencumbered Pool
Property

37

 

Section 4.3.

Release of Guarantors and Unencumbered Pool Properties

37

 

Section 4.4.

Frequency of Calculations of Borrowing Base

38

 

Section 4.5.

Removal of Ineligible Property

38

ARTICLE V.

YIELD PROTECTION, ETC

39

 

Section 5.1.

Additional Costs; Capital Adequacy

39

 

Section 5.2.

Suspension of LIBOR Loans

40

 

Section 5.3.

Illegality

40

 

Section 5.4.

Compensation

40

 

Section 5.5.

Treatment of Affected Loans

41

 

Section 5.6.

Change of Lending Office

41

 

Section 5.7.

Assumptions Concerning Funding of LIBOR Loans

42

ARTICLE VI.

CONDITIONS PRECEDENT

42

 

Section 6.1.

Initial Conditions Precedent

42

 

Section 6.2.

Conditions Precedent to All Loans

44

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

44

 

Section 7.1.

Representations and Warranties

44

 

Section 7.2.

Survival of Representations and Warranties, Etc

49

ARTICLE VIII.

AFFIRMATIVE COVENANTS

50

 

Section 8.1.

Preservation of Existence and Similar Matters

50

 

Section 8.2.

Compliance with Applicable Law and Material Contracts

50

 

Section 8.3.

Maintenance of Property

50

 

Section 8.4.

Conduct of Business

50

 

Section 8.5.

Insurance

50

 

Section 8.6.

Payment of Taxes and Claims

51

 

Section 8.7.

Visits and Inspections

51

 

Section 8.8.

Use of Proceeds

51

 

Section 8.9.

Environmental Matters

51

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 8.10.

Books and Records

52

 

Section 8.11.

Further Assurances

52

 

Section 8.12.

REIT Status

52

 

Section 8.13.

Exchange Listing

52

 

Section 8.14.

Preservation of Right to Pledge Properties in the Unencumbered Pool

52

 

Section 8.15.

Interest Rate Hedge

53

ARTICLE IX.

INFORMATION

53

 

Section 9.1.

Quarterly Financial Statements

53

 

Section 9.2.

Year End Statements

53

 

Section 9.3.

Compliance Certificate

54

 

Section 9.4.

Other Information

54

ARTICLE X.

NEGATIVE COVENANTS

56

 

Section 10.1.

Financial Covenants

56

 

Section 10.2.

Restricted Payments

58

 

Section 10.3.

Indebtedness

59

 

Section 10.4.

Investments Generally

59

 

Section 10.5.

Liens

60

 

Section 10.6.

Merger, Consolidation, Sales of Assets and Other Arrangement

61

 

Section 10.7.

Fiscal Year

62

 

Section 10.8.

Modifications to Material Contracts

62

 

Section 10.9.

Modifications of Organizational Documents

62

 

Section 10.10.

Transactions with Affiliates

63

 

Section 10.11.

ERISA Exemptions

63

ARTICLE XI.

DEFAULT

63

 

Section 11.1.

Events of Default

63

 

Section 11.2.

Remedies Upon Event of Default

67

 

Section 11.3.

Remedies Upon Default

67

 

Section 11.4.

Allocation of Proceeds

67

 

Section 11.5.

Reserved

68

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 11.6.

Performance by Agent

68

 

Section 11.7.

Rights Cumulative

68

ARTICLE XII.

THE AGENT

69

 

Section 12.1.

Authorization and Action

69

 

Section 12.2.

Agent’s Reliance, Etc

69

 

Section 12.3.

Notice of Defaults

70

 

Section 12.4.

KeyBank as Lender

70

 

Section 12.5.

Approvals of Lenders

71

 

Section 12.6.

Lender Credit Decision, Etc

71

 

Section 12.7.

Indemnification of Agent

72

 

Section 12.8.

Successor Agent

72

 

Section 12.9.

Titled Agents

73

ARTICLE XIII.

MISCELLANEOUS

73

 

Section 13.1.

Notices

73

 

Section 13.2.

Expenses

75

 

Section 13.3.

Setoff

75

 

Section 13.4.

Litigation; Jurisdiction; Other Matters; Waivers

76

 

Section 13.5.

Successors and Assigns

77

 

Section 13.6.

Amendments

80

 

Section 13.7.

Nonliability of Agent and Lenders

81

 

Section 13.8.

Confidentiality

81

 

Section 13.9.

Indemnification

82

 

Section 13.10.

Termination; Survival

84

 

Section 13.11.

Severability of Provisions

84

 

Section 13.12.

GOVERNING LAW

84

 

Section 13.13.

Patriot Act

85

 

Section 13.14.

Counterparts

85

 

Section 13.15.

Obligations with Respect to Loan Parties

85

 

Section 13.16.

Limitation of Liability

85

 

Section 13.17.

Entire Agreement

85

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 13.18.

Construction

86

 

v

--------------------------------------------------------------------------------


 

 

SCHEDULE 1.1.(A)

List of Loan Parties

SCHEDULE 4.1.

Unencumbered Pool Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(i)

Litigation

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Term Loan Note

EXHIBIT F

Form of Compliance Certificate

 

vi

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of April 30, 2012, by and
among KITE REALTY GROUP, L.P., a limited partnership formed under the laws of
the State of Delaware (the “Borrower”), KITE REALTY GROUP TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
each of the financial institutions initially a signatory hereto together with
their assignees pursuant to Section 13.5.(d), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”) and THE HUNTINGTON
NATIONAL BANK, as Documentation Agent (the “Documentation Agent”), and KEYBANC
CAPITAL MARKETS and WELLS FARGO SECURITIES, LLC, as Joint Bookrunners and Joint
Lead Arrangers (the “Arrangers”).

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a term loan facility in the initial aggregate amount of
$115,000,000.00, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.                                Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.

 

“Adjusted EBITDA” means, on any date of determination, (a) the EBITDA of the
Parent, the Borrower and all Subsidiaries for the period of two (2) fiscal
quarters most recently ended determined on a consolidated basis, minus
(b) Capital Reserves for the period of two (2) fiscal quarters most recently
ended.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“Affected Lender” has the meaning given that term in Section 3.12(e).

 

--------------------------------------------------------------------------------


 

“Affiliate” means any Person (other than the Agent or any Lender):  (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding fifteen percent (15.0%)
or more of any Equity Interest in the Borrower; or (c) fifteen percent (15.0%)
or more of whose voting stock or other Equity Interest is directly or indirectly
owned or held by the Borrower.  For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of a Person shall include any officer or director of
such Person.  In no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.

 

“Agent” or “Administrative Agent” means KeyBank National Association, as
contractual representative for the Lenders under the terms of this Agreement.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Leverage Ratio in effect at such time:

 

Level

 

Leverage Ratio

 

Applicable Margin
For LIBOR Loans

 

Applicable Margin
For Base Rate Loans

 

 

 

 

 

 

 

 

 

1

 

50.0% or less

 

2.10

%

1.10

%

 

 

 

 

 

 

 

 

2

 

Greater than 50.0% but less than or equal to 55.0%

 

2.35

%

1.35

%

 

 

 

 

 

 

 

 

3

 

Greater than 55.0% but less than or equal to 60.0%

 

2.60

%

1.60

%

 

 

 

 

 

 

 

 

4

 

Greater than 60.0%

 

3.10

%

2.10

%

 

The Applicable Margin shall be determined by the Agent under this clause from
time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3. 
Any adjustment to the Applicable Margin shall be effective (i) in the case of a
Compliance Certificate delivered in connection with quarterly financial
statements of the Parent delivered pursuant to Section 9.3., as of the date 50
days following the end of the last day of the applicable fiscal period covered
by such Compliance Certificate, and (ii) in the case of a Compliance Certificate
delivered in connection with annual financial statements of the Parent delivered
pursuant to Section 9.3., as of the date 95 days following the end of the last
day of the applicable fiscal period covered by such Compliance Certificate.  If
the Borrower shall fail to deliver a Compliance Certificate within the time
period required under Section 9.3., the Applicable Margin shall be determined
based on Level 4 until

 

2

--------------------------------------------------------------------------------


 

the Borrower delivers the required Compliance Certificate, in which case the
Applicable Margin shall be determined as provided above effective as of the date
of delivery of such Compliance Certificate.  If the Borrower shall deliver a
Compliance Certificate which is subsequently determined to be incorrect and, if
correct when delivered, would have resulted in a higher Applicable Margin,
Borrower shall pay to the Agent, within five (5) days after demand, any
additional interest that would have accrued and been payable on any Loans using
such higher Applicable Margin during the period that such lower Applicable
Margin was applied incorrectly.

 

“Arrangers” has the meaning given to such term in the introductory paragraph
hereof.

 

“Assignee” has the meaning given that term in Section 13.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate , (b) the Federal Funds Rate plus one half of one percent (0.5%), or
(c) Adjusted LIBOR for an Interest Period of one (1) month plus one percent
(1%).  Any change in the Base Rate resulting from a change in the Prime Rate or
the Federal Funds Rate shall become effective as of 12:01 a.m. on the Business
Day on which each such change occurs.  The Base Rate is a reference rate used by
the Lender acting as the Agent in determining interest rates on certain loans
and is not intended to be the lowest rate of interest charged by the Lender
acting as the Agent or any other Lender on any extension of credit to any
debtor.

 

“Base Rate Loan” means a Term Loan bearing interest at a rate based on the Base
Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing Base” as of any date, the lesser of (a) an amount equal to sixty-two
and one-half percent (62.5%) of the then-current Unencumbered Pool Value, and
(b) the maximum principal amount of debt which would not cause the Borrowing
Base Debt Service Coverage Ratio to be less than 1.40 to 1.  The Borrowing Base
shall equal $0 if at any time (i) there are fewer than fifteen (15) Eligible
Unencumbered Pool Properties or (ii) the Unencumbered Pool Value is less than
$250,000,000.

 

“Borrowing Base Certificate” means a report certified by the chief financial
officer of the Borrower, setting forth the calculations required to establish
the Borrowing Base as of a specified date, all in form and detail satisfactory
to the Agent.

 

“Borrowing Base Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) the aggregate annualized Net
Operating Income attributable to then-current Eligible Unencumbered Pool
Properties included in the Unencumbered Pool, calculated based on the period of
two (2) fiscal quarters most recently ended for which financial results of
Parent have been reported (including, with respect to Unencumbered Pool
Properties acquired during the immediately preceding two (2) fiscal

 

3

--------------------------------------------------------------------------------


 

quarters, either (A) the NOI of such properties for the two (2) fiscal quarters
most recently ended or (B) the NOI of such properties for the period such
properties have been owned by Borrower or a Guarantor, annualized in a manner
acceptable to Agent to provide two (2) fiscal quarters of NOI), minus
(ii) annualized Capital Reserves in respect of the Unencumbered Pool Properties,
calculated based on the period of two (2) fiscal quarters most recently ended,
divided by (b) the Implied Debt Service.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Core Properties of the Borrower and its
Subsidiaries and a proportionate share of all Core Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means seven and three-fourths percent (7.75%).

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

4

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, the amount set forth for such Lender on
its signature page hereto as such Lender’s “Commitment” or as set forth in the
applicable Assignment and Acceptance Agreement, or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.5., as
such amount may be increased in accordance with this Agreement.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Construction-In-Process Property” means, as of any date, any Property that is
under development or is scheduled to commence development within twelve months
from such date until the earlier of the (i) one year anniversary date of project
completion with respect to such Construction-In-Process Property or (ii) the
second (2nd) fiscal quarter for which financial results have been reported after
such Construction-In-Process Property achieves an Occupancy Rate of 85%.

 

“Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Core Property” means any Property which is leased or intended to be leased to
tenants primarily for retail uses.

 

“Credit Event” means the making of any Loan.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent with respect to clauses (a) and (b)(ii) below, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within two (2) Business Days of the date required to be funded by
it hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the
Administrative Agent, (b) (i) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations hereunder or (ii) has made a public statement to that effect with
respect to its funding obligations under other agreements generally in which it
commits to extend credit, unless with respect to this clause (ii), such failure
with

 

5

--------------------------------------------------------------------------------


 

respect to a funding obligation is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Administrative Agent,
to confirm in a manner reasonably satisfactory to the Administrative Agent that
it will comply with its funding obligations; provided that, notwithstanding the
provisions of Section 3.11., such Lender shall cease to be a Defaulting Lender
upon the Administrative Agent’s receipt of such confirmation, or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relieve law of the United States
or other applicable jurisdictions from time to time in effect, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any proceeding or appointment; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person).

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

 

6

--------------------------------------------------------------------------------


 

“Development Properties” means any ground-up developments, including
consolidated or unconsolidated properties not owned by Parent, Borrower or their
Subsidiaries as of the Effective Date. Notwithstanding the foregoing, any such
property which achieves an Occupancy Rate of 85% shall no longer be a
Development Property.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses; (v) other
non-cash items; and (vi) costs in connection with acquisitions; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141.

 

“Effective Date” means the later of:  (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is:  (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent. Neither a Defaulting Lender nor any
Affiliate of a Defaulting Lender shall qualify as an Eligible Assignee.

 

“Eligible Unencumbered Pool Property” means a Property which satisfies all of
the following requirements:  (a) such Property is owned in fee simple, or leased
under a Ground Lease reasonably acceptable to Agent, entirely by, the Borrower
or a Wholly Owned Subsidiary which is also a Guarantor; (b) neither such
Property, nor any interest of the Borrower or any Subsidiary therein, is subject
to any Lien (other than Permitted Liens (but not Liens of the type described in
clause (f) or (g) of the definition of Permitted Liens or Permitted
Environmental Liens)) or a Negative Pledge; (c) if such Property is owned or
leased by a Guarantor (i) none of the Borrower’s direct or indirect ownership
interest in such Guarantor is subject to any Lien (other than Permitted Liens
(but not Liens of the type described in clause (f) or (g) of the definition of
Permitted Liens or Permitted Environmental Liens)) or to a Negative Pledge and
(ii) the Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any
Person:  (x) to sell, transfer or otherwise

 

7

--------------------------------------------------------------------------------


 

dispose of such Property and (y) to create a Lien on such Property as security
for Indebtedness of the Borrower or such Guarantor, as applicable; provided,
however, that the requirements of this clause (c) shall not prohibit a Negative
Pledge or limitation on sale in favor of an arm’s-length purchaser of a
customary nature relating to Property subject to a contract for sale so long as
such Negative Pledge or limitation on sale pertains solely to such Property
being sold and ceases to apply upon the closing of such sale or the termination
of such contract); and (d) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, and all regulations and formal guidance issued
thereunder.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code or
Section 4001 of ERISA.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

8

--------------------------------------------------------------------------------


 

“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed on a Lender under FATCA, to the extent applicable to the transactions
contemplated by this Agreement, that would not have been imposed but for a
failure by a Lender (or any financial institution through which any payment is
made to such Lender) to comply with the requirements of FATCA.

 

“Excluded Preferred Equity” means the $70,000,000 issuance of Preferred Equity
Interests of Parent made pursuant to the Parent’s prospectus supplement dated
November 30, 2010.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fixed Charges” means, on any date of determination, the sum of (a) Interest
Expense of the Parent, the Borrower, and its Subsidiaries determined on a
consolidated basis for the period of two (2) fiscal quarters most recently
ended, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower, and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period (but excluding any Preferred Dividends with respect to the Excluded
Preferred Equity).  Fixed Charges shall include a proportionate share of items
(a) and (b) of all Unconsolidated Affiliates for such period.

 

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has

 

9

--------------------------------------------------------------------------------


 

not obtained interest rate swap agreements, interest rate “cap” or “collar”
agreements or other similar Derivatives Contracts which effectively cause such
variable rates (exclusive of any fixed margins added to any variable component
of such rates) to be equivalent to fixed rates less than or equal to the rate
(as reasonably determined by the Agent) borne by United States 10-year Treasury
Notes at the time the applicable Derivatives Contract became effective.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (i) gains (or losses) from debt restructuring and
sales of property during such period, and (ii) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), plus (d) costs in connection with acquisitions,
all after adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantors” means individually and collectively, as the context shall require
(i) the Parent and (ii) any Subsidiary that directly owns an Unencumbered Pool
Property.

 

10

--------------------------------------------------------------------------------


 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Implied Debt Service” means on any date of determination, an amount equal to
the annual principal and interest payment sufficient to amortize in full during
a thirty (30) year period, a loan in an amount equal to the sum of the aggregate
principal balance of all Unsecured Indebtedness of the Parent, the Borrower and
their respective Subsidiaries determined on a consolidated basis (including,
without limitation, the Loans and Letter of Credit Liabilities) as of such date,
calculated using an interest rate equal to the greater of (a) the then current
annual yield on ten (10) year obligations issued by the United States Treasury
most recently prior to the date of determination as determined by the Agent plus
two and one-half percent (2.5%), or (b) six and three-fourths percent (6.75%).

 

“Increased Leverage Period” has the meaning set forth in Section 10.1(a).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of

 

11

--------------------------------------------------------------------------------


 

credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to recourse
liability until a claim is made with respect thereto; provided that if Borrower
reasonably believes that the liability with respect to such claim will be less
than the Indebtedness to which it relates, Borrower may include such lesser
amount subject to Administrative Agent’s prior written approval granted in its
sole discretion); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.

 

“Initial Unencumbered Pool Properties” means the Eligible Unencumbered Pool
Properties so identified in Schedule 4.1.

 

“Initial Unencumbered Pool Property Subsidiaries” means the Wholly Owned
Subsidiaries of Borrower that own the Initial Eligible Unencumbered Pool
Properties as of the Agreement Date and have executed the Guaranty.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, on any date of determination, without duplication,
(a) total interest expense of the Parent excluding any non-cash interest expense
incurred (in accordance with GAAP) for the period of two fiscal quarters most
recently ended, determined on a consolidated basis for such period, plus (b) the
Parent’s pro rata share of Interest Expense of Unconsolidated Affiliates for
such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month shall end on the last Business Day of

 

12

--------------------------------------------------------------------------------


 

the appropriate subsequent calendar month.  Notwithstanding the foregoing: 
(i) if any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Interest Rate Hedge” means any interest rate swap or interest cap agreement
providing interest rate protection for interest payable at a variable rate.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
all regulations and formal guidance issued thereunder.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“KeyBank” means KeyBank National Association and its successors by merger.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit Liabilities” has the meaning given that term in the Revolving
Credit Agreement.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” means, as of any date, the ratio of (i) the then-current Total
Indebtedness to (ii) the then-current Total Asset Value.

 

“LIBOR” means, with respect to a LIBOR Loan for any Interest Period therefor,
the average rate as shown in Reuters Screen LIBOR01 Page (or any successor
service, or if such Person no longer reports such rate as determined by Agent,
by another commercially available source providing such quotations approved by
Agent) at which deposits in U.S. dollars are

 

13

--------------------------------------------------------------------------------


 

offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Interest Period with a maturity approximately equal to such
Interest Period and in an amount approximately equal to the amount to which such
Interest Period relates.  If such service or such other Person approved by Agent
described above no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market, then at the option of Agent, Loans shall
accrue interest at the Base Rate plus the Applicable Margin for such Loan.

 

“LIBOR Loan” means a Term Loan bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Term Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

 

“Loan Party” means the Borrower, the Parent and each other Guarantor.  Schedule
1.1.(A) sets forth the Loan Parties in addition to the Borrower and the Parent
as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity

 

14

--------------------------------------------------------------------------------


 

Interests), in each case on or prior to the date on which all Term Loans are
scheduled to be due and payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries, or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders and the Agent under
any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of Parent or Borrower to which five
percent (5%) or more of Total Asset Value is attributable.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Note Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Internal
Revenue Code to which any member of the ERISA Group is then making or accruing
an obligation to make contributions or has within the preceding five plan years
made contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to,

 

15

--------------------------------------------------------------------------------


 

an appropriate accrual for property taxes and insurance, assessments and the
like, utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower or any Subsidiary and any property
management fees) minus (c) the Capital Reserves for such Property as of the end
of such period minus (d) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such Property for such period. 
Net Operating Income of a Person shall include such Person’s pro rata share of
Net Operating Income of its Unconsolidated Affiliates.  Net Operating Income
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141. For the retail assets
known as Cobblestone Plaza (also known as Pembroke Pines) and Plaza at Cedar
Hill, Net Operating Income shall include annualized rental income from executed
leases for those tenants that take occupancy prior to December 31, 2012 until
such time as two (2) consecutive fiscal quarters of operations with such tenants
are available.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Core Property” means any Property which is not leased or intended to be
leased to tenants primarily for retail uses.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions, such as for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, and other
customary exceptions to recourse liability of a similar nature until a claim is
made with respect thereto; provided that if Borrower reasonably believes that
the liability with respect to such claim will be less than the Indebtedness to
which it relates, Borrower may include such lesser amount subject to
Administrative Agent’s prior written approval granted in its sole discretion) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Note” means a Term Loan Note.

 

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

16

--------------------------------------------------------------------------------


 

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note, including any such items accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest or other amounts as allowed in such proceeding.

 

“Occupancy Rate” means, with respect to a Property (or for the purposes of
Section 10.1.(e), the Unencumbered Pool Properties) at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (or for the purposes of Section 10.1.(e), all of the Unencumbered Pool
Properties, excluding Construction-In-Process Properties and Renovation
Properties) actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property (or for the
purposes of Section 10.1.(e), all of the Unencumbered Pool Properties, excluding
Construction-In-Process Properties and Renovation Properties).  For purposes of
the definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy
a Property notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Parent” has the meaning given such term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 13.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the enforcement thereof and for which
adequate reserves have been

 

17

--------------------------------------------------------------------------------


 

established in accordance with GAAP, (ii) which has been bonded-off in a manner
reasonably acceptable to the Agent, or (iii) consisting of restrictions on the
use of real property, which restrictions do not materially detract from the
value, financeability or marketability of such property or impair the intended
use thereof in the business of the Parent, the Borrower, and its other
Subsidiaries.

 

“Permitted Liens” means, as to any asset or property of a Person:  (a) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor; and
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 7.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and either (a) is maintained, or contributed to, by any
member of the ERISA Group or (b) has at any time within the preceding five years
been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group.

 

“Post Default Rate” means a rate per annum equal to the interest rate otherwise
in effect from time to time hereunder plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

18

--------------------------------------------------------------------------------


 

“Prepayment Consideration” has the meaning given that term in Section 2.7.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio, or such other office of the Agent as the Agent may designate
from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a contiguous
state of the United States of America or the District of Columbia.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

“Recourse Indebtedness” means all Indebtedness of the Parent, the Borrower, or
any Subsidiary of Parent which does not constitute Non-Recourse Indebtedness,
determined on a consolidated basis.

 

“Register” has the meaning given that term in Section 13.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.  The Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the Agreement Date
regardless of when adopted, enacted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Renovation Property” means any Property where more than 10% of the net rentable
square footage of such Property is vacant due to renovations being made at such
Property.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans (not held by Defaulting

 

19

--------------------------------------------------------------------------------


 

Lenders who are not entitled to vote).  Commitments and Term Loans held by
Defaulting Lenders shall be disregarded when determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
June 6, 2011, among the Borrower, the Parent, KeyBank National Association, as
administrative agent, and the lenders party thereto from time to time, as such
agreement may be amended, supplemented and modified from time to time.

 

“Revolving Loan” means the aggregate principal amount of the “Loans” as defined
in the Revolving Credit Agreement.

 

“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on a Property or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the sum of the aggregate value of the
assets securing such Indebtedness at the time such Indebtedness was incurred,
plus the aggregate value of any improvements to such assets, plus the value of
any additional assets provided to secure such Indebtedness.  Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that (i) is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness and (ii) is Recourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

20

--------------------------------------------------------------------------------


 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Tangible Net Worth” means, as of a given date, (a) Total Asset Value less
(b) Total Indebtedness.

 

“Taxable REIT Subsidiary” has the meaning given that term in the Internal
Revenue Code.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means April 30, 2019.

 

“Titled Agents” means each of the Agent, the Arrangers, the Syndication Agent
and the Documentation Agent.

 

“Term Loan” means an individual term loan or the aggregate term loans, as the
case may be, in the maximum principal amount of $115,000,000.00 made by the
Lenders hereunder pursuant to Section 2.1., as such maximum principal amount may
be increased pursuant to Section 2.11.

 

“Term Loan Note” means a promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

 

“Total Asset Value” means, on any date of determination, the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis:  (a) cash and
Cash Equivalents, plus (b) with respect to each Property then owned by the
Borrower or any Subsidiary (but excluding (A) Properties acquired by the
Borrower or any Subsidiary during the immediately preceding four (4) fiscal
quarter periods of the Borrower for which financial results have been reported,
(B) Construction-In-Process Properties and (C) Unimproved Land), the quotient of
(i) the product of (A) Net Operating Income attributable to such Property for
the fiscal two (2) quarters most recently ended for which financial results have
been reported, times (B) 2, divided by (ii) the Capitalization Rate, plus
(c) the GAAP book value of Properties then owned which were acquired during the
four (4) fiscal quarters most recently ended for which financial results have
been reported, plus (d) the aggregate Construction-In-Process Value of each
Construction-In-Process Property then owned, plus (e) the GAAP book value of
those portions of Renovation Properties which are then vacant and under
renovation, Unimproved Land, Mortgage Note Receivables and other promissory
notes then owned. The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.

 

21

--------------------------------------------------------------------------------


 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
Subsidiaries determined on a consolidated basis.

 

“Type” with respect to any Term Loan, refers to whether such Loan is a LIBOR
Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Pool” means, as of any date of determination, (a) the Initial
Unencumbered Pool Properties, plus (b) each other Eligible Unencumbered Pool
Property which has been added to the Unencumbered Pool pursuant to Section 4.2.
as of such date, plus (c) any Property approved by the Requisite Lenders in
writing for inclusion in the Unencumbered Pool, minus (d) any Property which has
been removed from the Unencumbered Pool pursuant to Section 4.3. as of such
date, minus (e) any Property which has been removed from the Unencumbered Pool
pursuant to the next sentence hereof as of such date (and plus any Eligible
Unencumbered Pool Property which has been added back into the Unencumbered Pool
pursuant to the next sentence hereof), minus (f) any Unencumbered Pool Property
which no longer satisfies the requirements of an Eligible Unencumbered Pool
Property.  In the event that all or any material portion of a Property then
within the Unencumbered Pool shall be damaged or taken by condemnation, then, in
the Agent’s reasonable discretion, such Property shall either be treated as a
Renovation Property or no longer be a part of the Unencumbered Pool unless and
until any damage to such Property is repaired or restored, such Property becomes
fully operational and the Agent shall receive evidence satisfactory to the Agent
of the projected Net Operating Income of such Property following such repair or
restoration.  In the event that all or any material portion of any
Construction-in-Process Property then within the Unencumbered Pool shall be
damaged or taken by condemnation, then the Agent may reduce the amount of the
Unencumbered Pool Value in an amount which the Agent reasonably deems
appropriate in light of such damage or condemnation; or may remove such
Construction-In-Process Property from the Unencumbered Pool unless and until
such Construction-In-Process Property is repaired or restored to the Agent’s
reasonable satisfaction.

 

“Unencumbered Pool Property” means a Property then included in the Unencumbered
Pool.

 

“Unencumbered Pool Value” means, as of any date of determination, (i) (A) the
annualized aggregate NOI attributable to then-current Unencumbered Pool
Properties included in the Unencumbered Pool for the period of two (2) fiscal
quarters most recently ended for which financial results of Borrower have been
reported (excluding 100% of the NOI attributable to any such Properties which
constitute, as of such date, either Construction-In-Process Properties or
Non-Core Properties, or which are not owned by Borrower or a Wholly Owned
Subsidiary of Borrower for at least the four (4) immediately preceding full
fiscal quarters for which financial results of Borrower have been reported (or
which are no longer owned by Borrower or a Wholly Owned Subsidiary of Borrower
as of such date)) divided by (B) the Capitalization Rate, plus (ii) the value,
at cost, of all Unencumbered Pool Properties included in the Unencumbered Pool

 

22

--------------------------------------------------------------------------------


 

acquired by Borrower or a Wholly Owned Subsidiary of Borrower during the four
(4) immediately preceding full fiscal quarters for which financial results of
Borrower have been reported, plus (iii) the value, at cost, of any Unencumbered
Pool Properties included in the Unencumbered Pool that are either Non-Core
Properties or Construction-In-Process Properties and of those portions of the
Eligible Unencumbered Pool Properties which are also Renovation Properties which
are then vacant and under renovation, provided, however, in no event shall the
amount added under clause (iii) herein on account of Construction-In-Process
Properties and such portions of Renovation Properties constitute more than
fifteen percent (15%) of the total Unencumbered Pool Value or shall the total
amount of Unencumbered Pool Value attributable to Unencumbered Pool Properties
leased by Loan Parties under Ground Leases constitute more than fifteen percent
(15%) of the total Unencumbered Pool Value.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person.

 

“Unimproved Land” means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no development is scheduled in the following
12 months.

 

“Unsecured Indebtedness” means with respect to any person, all Indebtedness of
such person for borrowed money that does not constitute Secured Indebtedness.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

Section 1.2.                                General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise

 

23

--------------------------------------------------------------------------------


 

indicated.  References in this Agreement to any document, instrument or
agreement (a) shall include all exhibits, schedules and other attachments
thereto, (b) shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified as of the date
of this Agreement and from time to time thereafter to the extent not prohibited
hereby and in effect at any given time.  A reference to a Person shall include
its successors and permitted assigns.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Cleveland, Ohio time.  The calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.  Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.

 

Section 1.3.                                Financial Attributes of Non-Wholly
Owned Subsidiaries.

 

When determining compliance by the Borrower, the Parent, or any Wholly Owned
Subsidiary with any financial covenant contained in any of the Loan Documents,
only the pro rata share of the Borrower, the Parent, or the Wholly Owned
Subsidiary, as applicable, of the financial assets and liabilities of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II.  CREDIT FACILITY

 

Section 2.1.                                Term Loans.

 

(a)                                 Generally. Subject to the terms and
conditions hereof, on the Effective Date, each Lender severally and not jointly
agrees to make Term Loans to the Borrower in an aggregate principal amount equal
to the amount of such Lender’s Commitment. Any amount of the Terms Loans that is
repaid may not be re-borrowed.

 

(b)                                 Disbursements of Term Loan Proceeds. On the
Effective Date, each Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds to the Term Loan to be made by such Lender. Agent
may assume that each Lender will make the proceeds of such Term Loans available
to the Agent on the Effective Date and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Term Loan to be provided by Such Lender. Subject to the satisfaction of
the applicable conditions set forth in Article VI. for such borrowing, the Agent
will make the proceeds of such borrowing available

 

24

--------------------------------------------------------------------------------


 

to the Borrower no later than 2:00 p.m. on the Effective Date and at the account
specified by Borrower.

 

Section 2.2.                                Reserved.

 

Section 2.3.                                Reserved.

 

Section 2.4.                                Rates and Payment of Interest on
Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
each Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at Adjusted LIBOR for such Loan for the Interest Period therefor
plus the Applicable Margin.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)                                 Payment of Interest.  Accrued and unpaid
interest on each Loan shall be payable in the case of both Base Rate Loans and
LIBOR Loans, monthly in arrears on the first day of each calendar month and upon
the Termination Date or any earlier date on which Loans are due and payable in
full, whether by acceleration or otherwise.  Interest payable at the Post
Default Rate shall be payable from time to time on demand.  Promptly after the
determination of any interest rate provided for herein or any change therein,
the Agent shall give notice thereof to the Lenders to which such interest is
payable and to the Borrower.  All determinations by the Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

 

Section 2.5.                                Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6.                                Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on the Term Loans on the Termination Date, subject
to any earlier dates on which mandatory principal payments may be required under
Section 2.7(b).

 

25

--------------------------------------------------------------------------------


 

Section 2.7.                                Prepayments.

 

(a)                                 Optional.  The Borrower shall have the
right, at its election, to prepay the outstanding amount of the applicable
Loans, as a whole or in part, at any time together with a prepayment premium, if
applicable, in respect of the principal amount of such Loans so prepaid in an
amount equal to (i) two percent (2%) of such principal amount prepaid for any
prepayment made on or before April 30, 2014 and (ii) one percent (1%) of such
principal amount prepaid for any prepayment made after April 30, 2014 and on or
before April 30, 2015 (the “Prepayment Consideration”).  No prepayment premium
shall be required pursuant to this paragraph in respect of any prepayment of
such Loans made after April 30, 2015; provided, that if any full or partial
prepayment of the outstanding amount of any LIBOR Loan is made other than on the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts required to compensate the Lenders for
any losses, costs or expenses which may reasonably be incurred as a result of
such prepayment.  The Borrower shall give the Agent, no later than 10:00 a.m.,
Cleveland time, at least five (5) Business Days’ prior written notice of any
prepayment pursuant to this Section 2.7., in each case specifying the proposed
date of payment of the Loan and the principal amount to be paid.  Borrower
acknowledges that the Prepayment Consideration is bargained for consideration
and is not a penalty.  Borrower recognizes that Lenders would incur substantial
additional costs and expense in the event of a prepayment of the Loans and that
the Prepayment Consideration compensates Lenders for such costs and expenses
(including, without limitation, the loss of Lenders’ investment opportunity
during the period from the prepayment date until the Termination Date). 
Borrower agrees that Lenders shall not, as a condition to receiving the
Prepayment Consideration, be obligated to actually reinvest the amount prepaid
in any obligation or in any other manner whatsoever.  If, following the
occurrence and during the continuance of any Event of Default, Borrower shall
tender payment of an amount sufficient to satisfy the Loan on or before
April 30, 2015, such tender by Borrower shall be deemed to be a voluntary
prepayment in the amount tendered and in such case Borrower shall also pay to
Lender, with respect to the amount tendered, the applicable Prepayment
Consideration.  Agent shall not be obligated to accept any such tender unless it
is accompanied by all Prepayment Consideration due in connection therewith.

 

(b)                                 Mandatory. If at any time the aggregate
outstanding principal balance of all Unsecured Indebtedness of the Parent, the
Borrower and their respective Subsidiaries (including, without limitation the
outstanding principal balance of the Loans, together with the aggregate amount
of the Revolving Loan, including all Letter of Credit Liabilities), exceeds the
Borrowing Base, then the Borrower shall, within five (5) Business Days of the
Agent’s demand, pay the amount of such excess, at its choice, either to reduce
such Unsecured Indebtedness or to the Agent for the account of the Lenders for
application to the Term Loans.  All payments under this Section shall be applied
to pay all amounts of principal outstanding on the Term Loans pro rata in
accordance with Section 3.2.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

 

Section 2.8.                                Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new

 

26

--------------------------------------------------------------------------------


 

Interest Period selected under this Section shall commence on the last day of
the immediately preceding Interest Period.  Each selection of a new Interest
Period shall be made by the Borrower giving to the Agent a Notice of
Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder.  Each Notice of Continuation shall
be irrevocable by and binding on the Borrower once given.  Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation. 
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.9. or the Borrower’s failure to comply with any
of the terms of such Section.

 

Section 2.9.                                Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan.  Each such Notice of Conversion shall
be given not later than 11:00 a.m. on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans and on the third Business Day prior to
the date of any proposed Conversion into LIBOR Loans.  Promptly after receipt of
a Notice of Conversion, the Agent shall notify each Lender by telecopy, or other
similar form of transmission, of the proposed Conversion.  Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
(confirmed immediately in writing) or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

 

Section 2.10.                         Notes.

 

(a)                                 Term Loan Note.  If requested by any Lender,
the Term Loans made by such Lender shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit E (each a “Term Loan Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower, absent manifest error; provided, however, that the

 

27

--------------------------------------------------------------------------------


 

failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii) (A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.11.                         Increase of Commitments.

 

With the prior consent of the Agent, the Borrower shall have the right at any
time and from time to time during the term of this Agreement to request
increases in the aggregate amount of the Commitments (provided that after giving
effect to any increases in the Commitments pursuant to this Section, the
aggregate amount of the Commitments may not exceed $125,000,000) by providing
written notice to the Agent, which notice shall be irrevocable once given.  Each
such increase in the Commitments must be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof. If a new
Lender becomes a party to this Agreement in order to provide such additional
Commitment, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or increases its
Commitments, in the case of an existing Lender) make Term Loans to the Borrower
in an aggregate principal amount equal to such new Lender’s Commitment (or the
amount of the increase in its Commitments, in the case of an existing Lender),
by making available for the account of its applicable Lending Office to the
Agent at the Principal Office, in immediately available funds, in an aggregate
principal amount equal to such new Lender’s Commitment (or the amount of the
increase in its Commitments, in the case of an existing Lender). Subject to the
satisfaction of the conditions set forth in this Section 2.11., the Agent will
make the proceeds of such borrowing available to the Borrower at the account
specified by Borrower. No Lender shall be required to increase its Commitment
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee. No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct on the effective date of such increase (except for
representations or warranties which expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents).  In connection with any
increase in the aggregate amount of the Commitments pursuant to this subsection,
(a) any Lender becoming a party hereto shall execute such documents and
agreements as the Agent may reasonably request and (b) the Borrower shall, if
requested by the affected Lender, make appropriate arrangements so that each new
Lender, and any existing Lender increasing its Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Commitment
within 2 Business Days of the effectiveness of the applicable increase in the
aggregate amount of Commitments.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any increase of Commitments under this Section 2.15.,
the Agent may (without the consent of any

 

28

--------------------------------------------------------------------------------


 

Lender) amend this Agreement to the extent (but only to the extent) necessary to
reflect the increase of Commitments.

 

ARTICLE III.  PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.                                Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

 

Section 3.2.                                Pro Rata Treatment.

 

(a)                                 Generally.  Except to the extent otherwise
provided herein:  (a) each borrowing from the Lenders under
Section 2.1.(a) shall be made from the Lenders, pro rata according to the
amounts of their respective Commitments; (b) each payment or prepayment of
principal of Term Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by them, provided that if immediately prior to giving effect
to any such payment in respect of any Term Loans the outstanding principal
amount of Term Loans shall not be held by the Lenders pro rata in accordance
with their respective Commitments in effect at the time such Loans were made,
then such payment shall be applied to the Term Loans in such manner as shall
result, as nearly as is practicable, in the outstanding principal amount of the
Term Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Term Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and (d) the making, Conversion and Continuation of Term
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of the Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.

 

(b)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Section 3.2., if any Lender becomes a
Defaulting Lender, then, until such time as such

 

29

--------------------------------------------------------------------------------


 

Lender is no longer a Defaulting Lender, each payment by the Borrower hereunder
shall be applied in accordance with Section 3.11.(d).

 

Section 3.3.                                Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.                                Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.                                Minimum Amounts.

 

(a)                                 Borrowings and Conversions. Each borrowing
of Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof. Each borrowing and each
Conversion of LIBOR Loans shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount.

 

(b)                                 Prepayments.  Each voluntary prepayment of
Term Loans shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess thereof (or, if less, the aggregate principal
amount of Term Loans then outstanding).

 

30

--------------------------------------------------------------------------------


 

Section 3.6.                                Fees.

 

The Borrower agrees to pay the administrative and other fees of the Agent and
the Arrangers as may be agreed to in writing by the Borrower, the Agent and the
Arrangers from time to time.

 

Section 3.7.                                Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Rate Loans shall be computed on
the basis of a year of 360 days and the actual number of day elapsed.

 

Section 3.8.                                Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.                                Agreement Regarding Interest and
Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees,  underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Agent or any Lender to third parties or for damages incurred by the Agent or any
Lender, in each case in connection with the transactions contemplated by this
Agreement and the other Loan Documents, are charges made to compensate the Agent
or any such Lender for underwriting or administrative services and costs or
losses performed or incurred, and to be performed or incurred, by the Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.10.                         Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error.  The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

 

31

--------------------------------------------------------------------------------


 

Section 3.11.                         Defaulting Lenders.

 

(a)                                 Generally.  If for any reason any Lender
shall be a Defaulting Lender, then, in addition to the rights and remedies that
may be available to the Agent or the Borrower under this Agreement or Applicable
Law, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Requisite Lenders or all of the Lenders, shall be suspended during the
pendency of such failure or refusal.  If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall be
paid applied as set forth in Section 3.11.(c).

 

(b)                                 Purchase or Cancellation of Defaulting
Lender’s Commitment.  Any Non-Defaulting Lender shall have the right, but not
the obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than 2 (two) Business
Days and not later than 5 (five) Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to the Commitments of the other Lenders
exercising such right.  If after such 5th (fifth) Business Day, the Lenders have
not elected to purchase all of the Commitment of such Defaulting Lender, then
the Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, either (i) demand that such Defaulting Lender
assign its Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.5.(d) for the purchase price provided for below or
(ii) terminate the Commitment of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents.  Upon the
termination of such Defaulting Lender’s Commitment, the Borrower may, at its
option but subject to first obtaining Agent’s prior written approval, which may
be granted in its sole discretion, notwithstanding the provisions in
Section 3.2., make a payment to the Defaulting Lender in an amount equal to the
principal balance of the Loans outstanding, accrued interest and other fees owed
by the Borrower to the Defaulting Lender.  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  Upon any such purchase or assignment, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance

 

32

--------------------------------------------------------------------------------


 

Agreement.  The purchase price for the Commitment of a Defaulting Lender shall
be equal to the amount of the principal balance of the Loans outstanding and
owed by the Borrower to the Defaulting Lender.  Prior to payment of such
purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to Section 3.11.(c). 
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the Agent from
or on behalf of the Borrower.  There shall be no recourse against any Lender or
the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans.

 

(c)                                  Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Agent for the account
of such Defaulting Lender pursuant to Section 13.3.), shall be applied at such
time or times as may be determined by the Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, to the payment of any amounts owing to the Agent or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Agent or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; third, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Term Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (ii) such Term Loans were made at
a time when the conditions set forth in Sections 6.1. and 6.2., as applicable,
were satisfied or waived, such payment shall be applied solely to pay the Terms
Loans of all Non-Defaulting Lenders on a pro rata basis until such time as all
Term Loans are held by the Lenders pro rata in accordance with their Commitment
Percentages prior to being applied to the payment of any Term Loans of such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(d)                                 Defaulting Lender Cure.  If the Borrower,
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

33

--------------------------------------------------------------------------------


 

Section 3.12.                         Taxes.

 

(a)                                 Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes imposed
on or measured by any Lender’s assets, net income, receipts or branch profits,
(iii) any taxes (other than withholding taxes) with respect to the Agent or a
Lender that would not be imposed but for a connection between the Agent or such
Lender and the jurisdiction imposing such taxes (other than a connection arising
solely by virtue of the activities of the Agent or such Lender pursuant to or in
respect of this Agreement or any other Loan Document), (iv) any taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges to
the extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges or required by the
immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable, and (v) any Excluded FATCA Tax (such non excluded items
being collectively called “Taxes”).  If any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

 

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)                                  Tax Forms.  Prior to the date that any
Lender or Participant organized under the laws of a jurisdiction outside the
United States of America becomes a party hereto, such Person shall deliver to
the Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such

 

34

--------------------------------------------------------------------------------


 

Lender or Participant establishing that payments to it hereunder and under the
Notes are (i) not subject to United States Federal backup withholding tax and
(ii) not subject to United States Federal withholding tax imposed under the
Internal Revenue Code.  Each such Lender or Participant shall, to the extent it
may lawfully do so, (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent.  The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection.  If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent.  The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

 

(d)                                 FATCA.  Without limitation of
Section 3.12.(c), if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting and document provision
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower and/or the Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA, to determine that such Lender has or
has not complied with such Lender obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment.

 

(e)                                  Right to Replace of Lender.  If (x) a
Lender requests compensation pursuant to this Section 3.12. or Section 5.1. and
the Requisite Lenders are not also doing the same, (y) a Lender’s obligations
with respect to LIBOR Loans are suspended pursuant to Section 5.1.(b) or
Section 5.3. and the obligations of the Requisite Lenders are not also suspended
or (z) in connection with any proposed amendment, modification, termination,
waiver or consent which requires the approval of each Lender under
Section 13.6.(b), and with respect to which approvals from the Requisite Lenders
have been obtained, a Lender that has not given, or been deemed to have given,
its approval of such matter, then, so long as there does not then exist any
Event of

 

35

--------------------------------------------------------------------------------


 

Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for a purchase price to be agreed on by the Affected Lender and
the Eligible Assignee, but not in excess of the par value thereof.  Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this subsection, but at no time shall
the Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this subsection
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Agent, the Affected Lender or any of the other Lenders.  The terms of this
subsection shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Section 3.12., Section 5.1. or Section 5.4., as applicable, with respect to
periods up to the date of replacement.

 

ARTICLE IV.  UNENCUMBERED POOL PROPERTIES

 

Section 4.1.                                Eligibility of Properties.

 

(a)                                 As of the Agreement Date, the Lenders have
approved for inclusion in calculations of the Borrowing Base the Properties
identified on Schedule 4.1, and such Properties shall become the Initial
Unencumbered Pool Properties.

 

(b)                                 If, after the Agreement Date, the Borrower
desires that the Lenders include any additional Property in calculations of the
Borrowing Base, the Borrower shall so notify the Agent in writing.  No Property
will be evaluated by the Lenders unless it is an Eligible Unencumbered Pool
Property, and unless and until the Borrower delivers to the Agent the following,
in form and substance satisfactory to the Agent:

 

(i)                                     a description of such Property, such
description to include the age, location, size and Occupancy Rate of such
Property;

 

(ii)                                  an operating statement and a rent roll for
such Property for the two prior fiscal years, for the current fiscal year
through the fiscal quarter most recently ending and for the current fiscal
quarter, certified by a representative of the Borrower to the best of such
representative’s knowledge as being true and correct in all material respects
provided that (x) with respect to any period such Property was not owned by a
Loan Party, such information shall only be required to be delivered to the
extent reasonably available to the Borrower and (y) if such Property has not
been in operation for two years, the Borrower shall provide such projections and
other information concerning the anticipated operation of such Property as the
Agent may reasonably request;

 

(iii)                               an operating budget for such Property with
respect to the current and immediately following fiscal years;

 

(iv)                              a budget for capital expenditures for the
immediately following 12-month period; and

 

(v)                                 such other information the Agent may
reasonably request in order to evaluate such Property.

 

36

--------------------------------------------------------------------------------


 

(c)                                  If, after receipt and review of the
foregoing, unless Agent has reasonably determined that the additional Property
does not satisfy the requirements to be an Eligible Unencumbered Pool Property,
the Agent will notify the Borrower and each Lender within 10 Business Days after
receipt of all of the above items that it is prepared to proceed with the
acceptance of such Property as an Unencumbered Pool Property.  If the Agent has
determined that the additional Property does not satisfy the requirements to be
an Eligible Unencumbered Pool Property and therefore that addition of such
Property to the Unencumbered Pool requires Requisite Lender approval, the Agent
shall so notify the Borrower and the Lenders and shall forward to the Lenders
all documents and information submitted by Borrower with respect to such
additional Property. In such event each Lender shall notify the Agent whether it
approves of the designation of such Property as an Eligible Unencumbered Pool
Property, notwithstanding such non-compliance, within 10 Business Days of
receipt of such notice and all such documents and information.  If a Lender
shall fail to so notify the Agent, then such Lender shall be deemed to have
approved of such Property as an Eligible Unencumbered Pool Property.  Upon
approval of such Property as an Eligible Unencumbered Pool Property by the
Agent, or, if required, by Requisite Lenders, and upon execution and delivery of
all of the documents required to be provided under Section 4.2., such Property
shall become an Eligible Unencumbered Pool Property.

 

Section 4.2.                                Conditions Precedent to a Property
Becoming an Eligible Unencumbered Pool Property.

 

(a)                                 No Property shall become an Eligible
Unencumbered Pool Property until the Borrower shall have caused to be executed
and delivered to the Agent all documents and instruments required to be so
executed and delivered under Section 4.1, the Agent, or, if required, the
Requisite Lenders shall have approved of such Property as provided in such
Section, and the Borrower shall have caused to be executed and delivered to the
Agent the following instruments, documents and agreements in respect of such
Property, each to be in form and substance satisfactory to the Agent:

 

(b)                                 if such Property is owned by a Subsidiary
that is not already a Guarantor, an Accession Agreement executed by such
Subsidiary and all of the items that would have been required to be delivered to
the Agent under Section 6.1.(a)(iv) through (vii) had such Subsidiary been a
Loan Party on the Effective Date;

 

(c)                                  a Borrowing Base Certificate calculated
after giving effect to the inclusion of such Property as an Eligible
Unencumbered Pool Property; and

 

(d)                                 such other due diligence materials,
instruments, documents, certificates, and opinions as the Agent may reasonably
request.

 

Section 4.3.                                Release of Guarantors and
Unencumbered Pool Properties.

 

(a)                                 From time to time the Borrower may request,
upon not less than five (5) Business Days prior written notice to the Agent,
that the Subsidiary owning an Unencumbered Pool Property be released from the
Guaranty, or that any Unencumbered Pool Property be released in whole or in part
from the Unencumbered Pool, which release (the “Release”) shall be

 

37

--------------------------------------------------------------------------------


 

effected by the Agent if all of the following conditions are satisfied as of the
date of such Release:

 

(b)                                 no Default or Event of Default has occurred
and is then continuing or would occur or exist immediately after giving effect
to such Release;

 

(c)                                  the Borrower shall have delivered a
Compliance Certificate showing pro forma compliance with the covenants set forth
in Section 10.1. giving effect to such Release;

 

(d)                                 the Borrower shall have delivered to the
Agent a Borrowing Base Certificate reflecting the Borrowing Base after giving
effect to such Release; and

 

(e)                                  the outstanding aggregate principal balance
of all Unsecured Indebtedness of the Parent, the Borrower and their respective
Subsidiaries (including, without limitation, the Loans together with the
aggregate amount of all Letter of Credit Liabilities), will not exceed the
Borrowing Base after giving effect to such Release and the elimination of the
related Unencumbered Pool Property or portion thereof and any prepayment to be
made and/or the acceptance of any new Unencumbered Pool Property pursuant to
Section 4.1. which is to be given concurrently therewith as an additional or
replacement Unencumbered Pool Property.

 

In connection with a Release, the Borrower shall deliver to the Agent a
certificate from the Borrower’s chief executive officer or chief financial
officer regarding the matters referred to in the immediately preceding clauses
(a) and (b).  Notwithstanding the foregoing, the Agent shall not be obligated to
release any such Subsidiary from the Guaranty if such Subsidiary owns any other
Unencumbered Pool Properties that are not being so released from the
Unencumbered Pool.

 

Section 4.4.                                Frequency of Calculations of
Borrowing Base.

 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1.  Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Section 4.3.(c), 4.5. or 9.4.(g). 
Any increase in the Borrowing Base shall become effective as of the next
determination of the Borrowing Base as provided in this Section, provided that
as of such date of determination the applicable Borrowing Base Certificate
substantiates such increase.

 

Section 4.5.                                Removal of Ineligible Property.

 

Upon any asset ceasing to qualify to be included as an Unencumbered Pool
Property in the calculation of the Borrowing Base, such asset shall no longer be
included in the calculation of the Borrowing Base.  Within five (5) Business
Days after the Borrower becomes aware of any such disqualification, the Borrower
shall deliver to the Agent a certificate reflecting such disqualification,
together with the identity of the disqualified asset, a statement as to whether
any Default or Event of Default will arise as a result of such disqualification
after the Borrower has the opportunity to cure any such Default of Event of
Default in accordance with the last paragraph of Section 11.1., and a
calculation of the Borrowing Base attributable to such asset.  Simultaneously
with the delivery of the items required above, the Borrower shall deliver to the
Agent a pro forma Compliance Certificate and calculation of Borrowing Base
demonstrating,

 

38

--------------------------------------------------------------------------------


 

after giving effect to such removal or disqualification and any reduction of the
Loans in accordance with Section 11.1., compliance with the covenants contained
in Section 10.1.

 

ARTICLE V.  YIELD PROTECTION, ETC.

 

Section 5.1.                                Additional Costs; Capital Adequacy.

 

(a)                                 Additional Costs.  The Borrower shall
promptly pay to the Agent for the account of a Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).

 

(b)                                 Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding subsection
(a), if, by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Agent), the obligation of such Lender to make or Continue, or to
Convert any other Type of Loans into, LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 5.5. shall apply).

 

(c)                                  Reserved.

 

(d)                                 Notification and Determination of Additional
Costs.  Each of the Agent and each Lender agrees to notify the Borrower of any
event occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, the failure of the Agent or any

 

39

--------------------------------------------------------------------------------


 

Lender to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Agent).  The Agent or
such Lender agrees to furnish to the Borrower (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this
Section.  Absent manifest error, determinations by the Agent or any Lender of
the effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.

 

Section 5.2.                                Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)                                 the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

 

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.                                Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

Section 5.4.                                Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

40

--------------------------------------------------------------------------------


 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request,  any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 5.5.                                Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

Section 5.6.                                Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

41

--------------------------------------------------------------------------------


 

Section 5.7.                                Assumptions Concerning Funding of
LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 

ARTICLE VI.  CONDITIONS PRECEDENT

 

Section 6.1.                                Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, is subject to the following conditions precedent:

 

(a)                                 The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Term Loan Notes executed by the Borrower,
payable to each Lender and complying with the applicable provisions of
Section 2.10.;

 

(iii)                               the Guaranty executed by the Parent and each
Subsidiary that owns or leases an Initial Unencumbered Pool Property, if any, as
of the Effective Date;

 

(iv)                              the articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(v)                                 a certificate of good standing or
certificate of similar meaning with respect to each Loan Party issued as of a
recent date by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of the state in which such Loan Party has
its principal place of business;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, and the officers of the
Borrower then authorized to deliver Notices of Continuation and Notices of
Conversion;

 

(vii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of the by-laws of such Loan Party, if a corporation, the operating agreement, if
a limited liability company, the partnership agreement,

 

42

--------------------------------------------------------------------------------


 

if a limited or general partnership, or other comparable document in the case of
any other form of legal entity or a certificate of no change, certified by such
Secretary or Assistant Secretary, as to such by-laws, operating agreements,
partnership agreements or other comparable documents of each Loan Party
delivered in connection with the Revolving Credit Agreement;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of all corporate, partnership, member or other necessary action taken by such
Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(ix)                              an opinion of counsel to the Loan Parties,
addressed to the Agent, and the Lenders in form reasonably satisfactory to the
Agent;

 

(x)                                 the Fees then due and payable under
Section 3.6., and any other Fees payable to the Agent and the Lenders on or
prior to the Effective Date;

 

(xi)                              a Compliance Certificate calculated as of the
Effective Date (giving pro forma effect to the financing evidenced by this
Agreement and the use of the proceeds of the Loans to be funded on the Agreement
Date);

 

(xii)                           a Borrowing Base Certificate calculated as of
the Effective Date;

 

(xiii)                        Reserved;

 

(xiv)                       a disbursement statement setting forth in reasonable
detail the application of the Loans being funded on the Effective Date;

 

(xv)                          Reserved; and

 

(xvi)                       such other documents, agreements and instruments as
the Agent on behalf of the Lenders may reasonably request.

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     there shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and its other Subsidiaries delivered to the Agent and the Lenders prior
to the Agreement Date that has had or could reasonably be expected to result in
a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

(iii)                               the Parent, the Borrower and its other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings

 

43

--------------------------------------------------------------------------------


 

and notices as shall be required to consummate the transactions contemplated
hereby without the occurrence of any default under, conflict with or violation
of (1) any Applicable Law or (2) any agreement, document or instrument to which
the Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party or the ability
of the Agent to exercise its remedies hereunder.

 

Section 6.2.                                Conditions Precedent to All Loans.

 

The obligations of the Lenders to make any Loans are all subject to the further
condition precedent that:  (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of the making
of such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, if such Credit Event is the making of a
Loan, the Borrower shall be deemed to have represented to the Agent and the
Lenders at the time such Loan is made that all conditions to the occurrence of
such Credit Event contained in Article VI. have been satisfied.

 

ARTICLE VII.  REPRESENTATIONS AND WARRANTIES

 

Section 7.1.                                Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, each of the Parent and the Borrower represents and warrants to the
Agent and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Parent, the Borrower, the other Loan Parties and each other Subsidiary is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Ownership Structure.  As of the Agreement
Date, Part I of Schedule 7.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, and (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests.  Except as disclosed in such
Schedule, as of the Agreement Date (i) each of the Parent and its Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the Agreement Date Part II of Schedule 7.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  Each
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
any Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)                                 Compliance of Loan Documents with
Laws, Etc.  The execution, delivery and performance of this Agreement, the Notes
and the other Loan Documents to which any Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating to such Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,

 

45

--------------------------------------------------------------------------------


 

could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.  As of the
Agreement Date, Part I of Schedule 7.1.(f) is a complete and correct listing of
all of the real property owned or leased by the Parent, the Borrower and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective material assets except for minor
defects in title that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the Property subject thereto or
interfere with its ability to conduct business as currently conducted or to
utilize such Properties and assets for their intended purposes.  As of the
Effective Date, there will be no Liens against any assets of the Parent, the
Borrower or any other Loan Party except for Permitted Liens.

 

(g)                                  Existing Indebtedness.  Schedule
7.1.(g) is, as of the Agreement Date, a complete and correct listing of all
Indebtedness of the Parent and its Subsidiaries (other than Indebtedness owing
to a Loan Party from the Parent, the Borrower or any of their respective
Subsidiaries or owing by a Loan Party to another Loan Party), including without
limitation, Guarantees of the Parent and its Subsidiaries, and indicating
whether such Indebtedness is Secured Indebtedness or Unsecured Indebtedness.

 

(h)                                 Material Contracts.  Each of the Parent and
its Subsidiaries that is a party to any Material Contract has performed and is
in compliance with all of the terms of such Material Contract, and no default or
event of default attributable to Parent or its Subsidiaries, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default attributable to Parent or its
Subsidiaries, exists with respect to any such Material Contract, except for any
such noncompliance, default or event of default which could not reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Parent, are there any actions, suits or
proceedings threatened) against or in any other way relating adversely to or
affecting the Parent or any of its Subsidiaries or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    Taxes.  All federal and, to the
Borrower’s knowledge, all state and other tax returns of the Parent and its
Subsidiaries required by Applicable Law to be filed have been duly filed, and
all federal, and, to the Borrower’s knowledge, all state and other taxes,
assessments and other governmental charges or levies upon the Parent and its
Subsidiaries and their respective properties, income, profits and assets which
are due and payable have been paid, except any such nonpayment which is at the
time permitted under Section 8.6.  As of the Agreement Date, none of the United
States income tax returns of the Parent or any of its Subsidiaries is under
audit.  All charges, accruals and reserves on the books of the Parent and each
of its Subsidiaries and each other Loan Party in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Parent has
furnished to each Lender copies of the consolidated balance sheet of the Parent
and its consolidated Subsidiaries as of March 31,

 

46

--------------------------------------------------------------------------------


 

2012, and the consolidated statement of operations of the Parent and its
consolidated Subsidiaries for the year ended December 31, 2011 and for the three
month period ended March 31, 2012.  Such financial statements (including in each
case related schedules and notes) present fairly, in all material respects and
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).

 

(l)                                     No Material Adverse Change.  Since
March 31, 2012 there has been no material adverse change in the business,
assets, liabilities, financial condition, results of operations, or business of
the Parent and its Subsidiaries or the Borrower and its Subsidiaries, in each
case, taken as a whole.  Each of the Loan Parties is Solvent, provided that in
the case of any Loan Party that is a Guarantor, such solvency takes into account
(i) the limitations on the obligations of the Guarantor set forth in the
Guaranty and (ii) access such Guarantor has to funds from the Borrower.

 

(m)                             ERISA.  Each member of the ERISA Group is in
compliance with its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances which could not
reasonably be expected to have a Material Adverse Effect.  As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code or Section 302
of ERISA in respect of any Plan, (ii) failed to make any contribution or payment
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or
made any amendment to any Plan or Benefit Arrangement, which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Internal Revenue Code by a member of the ERISA Group
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

(n)                                 Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Parent, the Borrower or any Subsidiary constitutes
“plan assets” within the meaning of ERISA or the Internal Revenue Code.  The
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.

 

(o)                                 Absence of Defaults.  None of the Parent,
the Borrower or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which the Parent, the Borrower or any
other Subsidiary is a party or by which the Parent, the Borrower or any other
Subsidiary or any of their respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

(p)                                 Environmental Laws.  Each of the Parent, the
Borrower and its other Subsidiaries has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent or the Borrower is aware
of, and has received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower or any of its other
Subsidiaries relating in any way to Environmental Laws.

 

(q)                                 Investment Company.  None of the Parent, the
Borrower or any other Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or subject to any other Applicable Law which
purports to regulate or restrict its ability to borrow money or to consummate
the transactions contemplated by this Agreement or to perform its obligations
under any Loan Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Parent, the
Borrower or any other Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)                                   Affiliate Transactions.  Except pursuant
to terms that would satisfy the requirements set forth in Section 10.10., or
otherwise be permitted by Section 10.10., none of the Parent, the Borrower or
any other Subsidiary is a party to any transaction with an Affiliate.

 

(t)                                    Intellectual Property.  Each of the
Parent, the Borrower and each other Subsidiary owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict as of the Agreement Date with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person.  The Parent, the Borrower and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property.

 

(u)                                 Business.  As of the Agreement Date, the
Parent, the Borrower and the other Subsidiaries are engaged predominantly in the
business of developing, construction, acquiring, owning and operating
neighborhood and community shopping centers, together with other business
activities incidental thereto.

 

48

--------------------------------------------------------------------------------


 

(v)                                 Broker’s Fees.  Except as contemplated by
any fee arrangements with the Arrangers or their affiliates, no broker’s or
finder’s fee, commission or similar compensation will be payable with respect to
the transactions contemplated hereby.  No other similar fees or commissions will
be payable by any Loan Party for any other services rendered to the Parent, the
Borrower or any of its other Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower or any
other Subsidiary in connection with or relating in any way to this Agreement,
when taken together with all other written information furnished, contained any
untrue statement of a fact material to the creditworthiness of the Parent, the
Borrower or any other Subsidiary or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Parent,
the Borrower or any other Subsidiary in connection with or relating in any way
to this Agreement, present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments).  All financial projections
and other forward looking statements prepared by or on behalf of the Parent, the
Borrower or any other Subsidiary that have been or may hereafter be made
available to the Agent or any Lender were or will be, at the time made, prepared
in good faith based on reasonable assumptions.

 

(x)                                 REIT Status.  The Parent has operated, and
intends to continue to operate, in a manner so as to permit it to qualify as a
REIT and each of its Subsidiaries that is a corporation for U.S. federal income
tax purposes is a Qualified REIT Subsidiary or a Taxable REIT Subsidiary.  The
Parent has elected to be treated as a REIT.

 

(y)                                 Unencumbered Pool Properties.  Each of the
Unencumbered Pool Properties (other any Unencumbered Pool Property approved
pursuant to clause (c) of the definition of “Unencumbered Pool”) satisfies all
of the requirements contained in the definition of “Eligible Unencumbered Pool
Property”.

 

Section 7.2.                                Survival of Representations and
Warranties, Etc.

 

All statements contained in any Loan Document delivered by or on behalf of the
Parent, the Borrower or any other Subsidiary to the Agent or any Lender shall
constitute representations and warranties made by the Parent and or the Borrower
in favor of the Agent or any of the Lenders under this Agreement.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

 

49

--------------------------------------------------------------------------------


 

ARTICLE VIII.  AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Parent and the Borrower shall
comply with the following covenants:

 

Section 8.1.                                Preservation of Existence and
Similar Matters.

 

Except as otherwise permitted under Section 10.6., the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.2.                                Compliance with Applicable Law and
Material Contracts.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, comply
with (a) all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, and (b) all terms and conditions of all Material
Contracts to which it is a party.

 

Section 8.3.                                Maintenance of Property.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all material Intellectual Property, and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear and casualty events excepted, and (b)  make or cause to be made all needed
and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

 

Section 8.4.                                Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, carry on,
their respective businesses as described in Section 7.1.(u).

 

Section 8.5.                                Insurance.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by Persons engaged in
similar businesses and owning similar properties in the same general area in
which the Borrower or the relevant Subsidiary operates or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  Not in limitation of the

 

50

--------------------------------------------------------------------------------


 

foregoing, the Parent and the Borrower shall, and shall cause each other Loan
Party to, maintain such insurance with respect to each Unencumbered Pool
Property.

 

Section 8.6.                                Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, pay and
discharge prior to delinquency (a) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, could reasonably be expected to become a Lien on
any properties of such Person that is not a Permitted Lien; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Parent, the
Borrower or such Subsidiary, as applicable, in accordance with GAAP.

 

Section 8.7.                                Visits and Inspections.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to:  (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance.  If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.

 

Section 8.8.                                Use of Proceeds.

 

The Borrower shall use the proceeds of the Loans for general corporate purposes
only, including, without limitation, to finance the acquisition of properties
and to repay Indebtedness.  No part of the proceeds of any Loan will be used for
the purpose of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

Section 8.9.                                Environmental Matters.

 

The Parent and the Borrower shall, and shall cause all of the Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  If the Parent, the
Borrower, or any other Subsidiary shall (a) receive notice that any violation of
any Environmental Law may have been committed or is about to be

 

51

--------------------------------------------------------------------------------


 

committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Parent,
the Borrower or any other Subsidiary alleging violations of any Environmental
Law or requiring any such Person to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and the matters referred to
in such notices, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, the Borrower shall provide the Agent with a
copy of such notice promptly, and in any event within 10 Business Days, after
the receipt thereof.  The Parent and the Borrower shall, and shall cause the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws other than a Permitted Environmental Lien on a property
which is not an Unencumbered Pool Property.

 

Section 8.10.                         Books and Records.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in which
full, true and correct entries are made in accordance with GAAP.

 

Section 8.11.                         Further Assurances.

 

The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 

Section 8.12.                         REIT Status.

 

The Parent will maintain its status as a REIT and will not revoke its election
to be treated as a REIT.

 

Section 8.13.                         Exchange Listing.

 

The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is the subject of price quotations in the over the
counter market as reported by the National Association of Securities Dealers
Automated Quotation System.

 

Section 8.14.                         Preservation of Right to Pledge Properties
in the Unencumbered Pool.

 

The Parent, the Borrower, and each other Loan Party shall each take such actions
as are necessary to preserve its right and ability to pledge its interest in the
Unencumbered Pool Properties to the Agent without any such pledge after the date
hereof causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Loan Parties or
any of their respective Subsidiaries.  Borrower shall, upon demand, provide to
the Agent such evidence as the Agent may reasonably require to evidence
compliance with this Section 8.14., which evidence shall include, without
limitation, copies of

 

52

--------------------------------------------------------------------------------


 

any agreements or instruments which would in any way restrict or limit a Loan
Party’s ability to pledge assets as security for Indebtedness, or which provide
for the occurrence of a default (after the giving of notice or the passage of
time, or otherwise) if assets are pledged in the future as security for
Indebtedness of such Loan Party or any of its Subsidiaries.

 

Section 8.15.                         Interest Rate Hedge.

 

Within sixty (60) days of the Effective Date, Borrower shall enter into, and
deliver evidence to Agent of, an Interest Rate Hedge with respect to the
Obligations (i) in a minimum notional principal amount of $115,000,000.00,
(ii) for such period equal to the remaining term of the Loans, and (iii) with
such other terms and conditions reasonably acceptable to Agent.

 

ARTICLE IX.  INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to the
Agent at its Lending Office (and the Agent shall promptly thereafter post for
review by the Lenders):

 

Section 9.1.                                Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity, cash flows
and Funds from Operations of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year end audit adjustments).

 

Section 9.2.                                Year End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity, cash flows and Funds from Operations of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent, the
Borrower and its other Subsidiaries as at the date thereof and the results of
operations for such period and (b) accompanied by the report thereon (other than
the statement of Funds from Operations) of Ernst & Young LLP or any other
independent certified public accountants of

 

53

--------------------------------------------------------------------------------


 

recognized national standing reasonably acceptable to the Agent, whose report
shall be unqualified.

 

Section 9.3.                                Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit F (a
“Compliance Certificate”) executed by the chief financial officer of the
Parent:  (a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. and 10.2. and (b) stating that,
to the best of his or her knowledge, information and belief after due inquiry,
no Default or Event of Default exists, or, if such is not the case, specifying
such Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.  Unencumbered Pool Properties that were disposed of during
such period or which are then excluded from calculations of the Borrowing Base
shall be excluded from determinations of the Borrowing Base, Unencumbered
Property Pool Value and Borrowing Base Debt Service Coverage Ratio.

 

Section 9.4.                                Other Information.

 

(a)                                 Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its Board of Trustees by its independent public accountants;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, if requested by Agent or any other Lender, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Agent) and any registration statements on Form S 8 or its equivalent), reports
on Forms 10 K, 10 Q and 8 K (or their equivalents) and all other periodic
reports which the Parent, the Borrower, or any other Subsidiary shall file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and, if requested
by Agent or any other Lender, promptly upon the issuance thereof copies of all
press releases issued by the Parent, the Borrower or any other Subsidiary;

 

(d)                                 Quarterly Operating Summaries.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., an
operating summary with respect to each Unencumbered Pool Property for the fiscal
quarter most recently ended, including without limitation, a quarterly and
year-to-date statement of total revenues, expenses, net operating income and an
occupancy status report together with a current rent roll for each such
Property;

 

(e)                                  Quarterly Property Schedules.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., a
schedule of all Properties owned or leased by the Parent, the Borrower and each
other Subsidiary of the Parent as of the fiscal quarter most recently ended, and
the applicable Net Operating Income and Occupancy Rate of each such

 

54

--------------------------------------------------------------------------------


 

Property, such schedule certified by the chief financial officer or chief
accounting officer of the Parent as true, correct and complete as of the date
such information is delivered;

 

(f)                                   Development Property Updates.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., a
schedule of all Properties of the Parent, the Borrower and each other Subsidiary
which are under development as of the fiscal quarter most recently ended,
setting forth for each such Property its percentage of completion, the
percentage preleased, the estimated completion date, the total amount of
development funded and the status of such development against the development
budget;

 

(g)                                  Borrowing Base Certificate.  As soon as
available and in any event within 50 days after the end of each fiscal quarter
of the Parent, a Borrowing Base Certificate setting forth the information to be
contained therein as of the last day of such fiscal quarter;

 

(h)                                 Litigation.  To the extent the Parent, the
Borrower or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any other Subsidiary or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect, and prompt notice of the receipt of notice
that any United States income tax returns of the Parent, the Borrower or any of
its Subsidiaries are being audited;

 

(i)                                     Change of Management or Financial
Condition.  Prompt notice of any change in the chief executive officer, chief
financial officer, chief operating officer or President of the Parent or the
Borrower (to the extent not reported pursuant to Section 9.4.(b)) and any change
in the business, assets, liabilities, financial condition, results of operations
or business prospects of the Parent, the Borrower or any other Subsidiary which
has had or could reasonably be expected to have a Material Adverse Effect;

 

(j)                                    Default.  Notice of the occurrence of any
of the following promptly upon a Responsible Officer of the Parent obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

 

(k)                                 Judgments.  Prompt notice of any order,
judgment or decree in excess of $1,000,000 having been entered against the
Parent, the Borrower or any other Subsidiary of any of their respective
properties or assets;

 

(l)                                     Notice of Violations of Law.  Prompt
notice if the Parent, the Borrower or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(m)                             Material Contracts.  Promptly upon entering into
any Material Contract after the Agreement Date, a copy to the Agent of such
Material Contract (to the extent not reported pursuant to Section 9.4.(b));

 

55

--------------------------------------------------------------------------------


 

(n)                                 ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) or any other event which Borrower
or the ERISA Group could be liable for under ERISA Section 4062(e) or 4063 (a
“Reportable Event”) with respect to any Plan which might constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in “reorganization”, or is “insolvent” (within the meaning of ERISA) or
has been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code or
Section 302 of ERISA, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Parent setting forth details as to such occurrence and the action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take; and

 

(o)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
budgets, documents or further information regarding the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower or any of its other Subsidiaries as the Agent or any
Lender may reasonably request.

 

ARTICLE X.  NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Parent and the Borrower shall
comply with the following covenants, as applicable:

 

Section 10.1.                         Financial Covenants.

 

The Parent shall not permit:

 

(a)                                 Maximum Leverage Ratio.  The Leverage Ratio
to exceed the ratios below for the periods set forth below:

 

56

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

Date of this Agreement through but excluding December 31, 2012

 

0.65 to 1

 

December 31, 2012 and thereafter

 

0.625 to 1

 

 

provided, however, that for any one (1) period of up to two (2) consecutive
fiscal quarters occurring during the term of this Agreement during which the
Leverage Ratio set forth above is otherwise required to not exceed 0.625 to 1,
the Leverage Ratio may be greater than 0.625 to 1.0, but may not be greater than
0.65 to 1.0 (the “Increased Leverage Period”).

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA for the two (2) fiscal quarters of the Parent most
recently ended to (ii) Fixed Charges for such period, to be less than 1.5 to
1.00 at any time.

 

(c)                                  Minimum Tangible Net Worth.  Tangible Net
Worth at any time to be less than (i) $325,000,000 plus (ii) 75.0% of the Net
Proceeds of all Equity Issuances effected by the Parent or any Subsidiary after
the Agreement Date (other than (x) Equity Issuances to the Parent or any
Subsidiary and (y) the approximately $32,500,000 issuance of Preferred Equity
Interests of Parent made pursuant to the Parent’s prospectus supplement dated
March 7, 2012).

 

(d)                                 Borrowing Base.  The aggregate Unsecured
Indebtedness of Parent, Borrower and their respective Subsidiaries (including,
without limitation, the outstanding principal balance of the Loans and the
aggregate Letter of Credit Liabilities) to exceed the Borrowing Base.

 

(e)                                  Unencumbered Pool Occupancy Rate.  The
weighted average Occupancy Rate of all Unencumbered Pool Properties, excluding
Construction-In-Process Properties and Renovation Properties, taken as a whole,
to be less than 80.0% as of the end of each fiscal quarter.

 

(f)                                   Floating Rate Indebtedness.  The ratio of
(i) Floating Rate Indebtedness of the Parent and its Subsidiaries determined on
a consolidated basis to (ii) Total Asset Value, to exceed 0.35 to 1.00 at any
time.

 

(g)                                  Recourse Indebtedness.  The ratio of
(i) Recourse Indebtedness (excluding the obligations arising under this
Agreement) to (ii) Total Asset Value to exceed .30 to 1.00 at any time.

 

(h)                                 Permitted Investments.  The Parent’s,
Borrower’s, and their Subsidiaries’ investments in (i) Mortgage Notes Receivable
(with each asset valued at the lower of its acquisition cost and its fair market
value), to exceed, in the aggregate, ten percent (10%) of Total Asset Value;
(ii) Unconsolidated Affiliates (valued at the greater of their aggregate cash
investment in that entity or the portion of Total Asset Value attributable to
such entity or its assets as the case may be) to exceed, in the aggregate,
twenty percent (20%) of Total Asset Value; (iii) Unimproved Land (with each
asset valued at its GAAP book value) to exceed, in the

 

57

--------------------------------------------------------------------------------


 

aggregate, ten percent (10%) of Total Asset Value; (iv) the Development
Properties (with each asset valued at its GAAP book value and including the
Borrower’s pro-rata share of the GAAP book value of Development Properties owned
by Unconsolidated Affiliates) to exceed, in the aggregate, fifteen percent (15%)
of Total Asset Value; or (v) the aggregate of investments under
Section 10.1.(h)(i), (iii) and (iv) to exceed twenty-five percent (25%) of Total
Asset Value.

 

(i)                                     Secured Indebtedness.  The ratio of
(i) Secured Indebtedness of the Parent, the Borrower, or any Subsidiary of
Parent, determined on a consolidated basis, to (ii) Total Asset Value to exceed
.55 to 1.00 at any time.

 

Section 10.2.                         Restricted Payments.

 

The Parent shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Parent and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

 

(a)                                 the Parent may declare or make cash
distributions to its shareholders in an aggregate amount for any period of four
(4) consecutive fiscal quarters not to exceed the greater of (i) ninety-five
percent (95%) of the Parent’s Funds from Operations for the four fiscal quarters
ending prior to the fiscal quarter in which such distribution is made, or
(ii) the amount required to be distributed for the Parent to maintain its status
as a REIT under the Internal Revenue Code;

 

(b)                                 the Parent may make cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to the extent necessary to avoid payment of taxes on such asset sales imposed
under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)                                  (i) a Subsidiary that is not a Wholly Owned
Subsidiary may make cash distributions to holders of Equity Interests issued by
such Subsidiary and (ii) Parent, the Borrower or any Subsidiary may pay
Restricted Payments to any minority equity holder of any Subsidiary of Borrower
that is not a Wholly Owned Subsidiary in order to purchase or redeem Equity
Interests from such minority equity holder, so long as such investment is
permitted pursuant to Section 10.4.;

 

(d)                                 Subsidiaries may pay Restricted Payments to
the Parent, the Borrower or any other Subsidiary;

 

(e)                                  share repurchases and redemptions to the
extent permitted by Section 10.4.(n) or Section 10.4.(o);

 

(f)                                   the Parent may effect “cashless exercises”
of share options or restricted shares granted under any equity incentive plan
adopted by the Parent;

 

(g)                                  the Parent may distribute rights or equity
securities under any rights plan adopted by the Borrower; and

 

(h)                                 the Parent may declare or make cash
distributions (or effect stock splits or reverse stock splits) with respect to
its equity securities payable solely in additional shares of its equity
securities.

 

58

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to maintain its status
as a REIT under the Internal Revenue Code.  If an Event of Default specified in
Section 11.1.(a) or (b), an Event of Default with respect to the Parent or the
Borrower under Section 11.1.(f) or an Event of Default with respect to the
Parent or the Borrower under Section 11.1.(g) shall exist, or if as a result of
the occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), the Parent shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person other than
to the Parent, the Borrower or any other Subsidiary.

 

Section 10.3.                         Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.  No
Guarantor (other than Parent) shall incur, assume or otherwise become obligated
in respect of any Secured Indebtedness.

 

Section 10.4.                         Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)                                 Investments in Subsidiaries in existence on
the Agreement Date and disclosed on Part I of Schedule 7.1.(b);

 

(b)                                 Investments to acquire Equity Interests of a
Subsidiary or any other Person who after giving effect to such acquisition would
be a Subsidiary, so long as in each case immediately prior to such Investment,
and after giving effect thereto, no Default or Event of Default is or would be
in existence;

 

(c)                                  Investments of the type described in
Section 7.1(u);

 

(d)                                 Investments in Cash Equivalents;

 

(e)                                  intercompany Indebtedness among (i) the
Parent and the Borrower and (ii) the Borrower and its Wholly Owned Subsidiaries
provided that such Indebtedness is permitted by the terms of Section 10.3.;

 

(f)                                   loans and advances to employees for
moving, entertainment, travel and other similar expenses in the ordinary course
of business consistent with past practices;

 

(g)                                  demand deposits, certificates of deposit,
bankers acceptances and domestic and eurodollar time deposits with any Lender,
or any other commercial bank, trust company or

 

59

--------------------------------------------------------------------------------


 

national banking association incorporated under the laws of the United States or
any State thereof;

 

(h)                                 short-term direct obligations of the United
States of America or agencies thereof whose obligations are guaranteed by the
United States of America;

 

(i)                                     securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States or any State thereof;

 

(j)                                    shares of “money market funds” registered
with the Securities and Exchange Commission under the Investment Company Act of
1940;

 

(k)                                 Properties and all direct or indirect
interests in Properties, now or hereafter owned, leased or held by the Parent,
the Borrower or any Subsidiary;

 

(l)                                     equity investments in any Person and
investments in mortgage and notes receivable reimbursement agreements (to the
extent obligations are payable under such reimbursement agreements), including
interest payments thereunder, of Parent, Borrower or any of their respective
Subsidiaries in a Person;

 

(m)                             Derivative Contracts made in connection with any
Indebtedness;

 

(n)                                 repurchases of any common shares or other
equity interests (or securities convertible into such interests) in the Parent
which do not exceed, in any calendar year, (i) 10% of the aggregate outstanding
common shares and other equity interests in the Parent as of the date hereof, in
any combination, plus (ii) 10% of the aggregate of any additional common shares
and other equity interests in the Parent issued after the date hereof, in any
combination;

 

(o)                                 redemptions for cash or common shares of the
Parent of units of limited partnership interest in the Borrower;

 

(p)                                 Capitalized Lease Obligations; and

 

(q)                                 any other Investment so long as immediately
prior to making such Investment, and immediately thereafter and after giving
effect thereto, (a) no Default or Event of Default is or would be in existence,
(b) the Borrower and Parent are in compliance with Section 8.4., and (c) such
Investment does not violate the limitations established in Section 10.1.(h).

 

Section 10.5.                         Liens.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
create, assume, or incur any Lien upon (i) any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired (other than
Permitted Liens) if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence or (ii) any Unencumbered Pool Property or any equity
interest therein (other than Permitted Liens (but not Liens of the type
described in clauses (f) and (g) of the definition of Permitted Liens or
Permitted Environmental Liens)).

 

60

--------------------------------------------------------------------------------


 

Section 10.6.                         Merger, Consolidation, Sales of Assets and
Other Arrangement.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to: 
(i) enter into any transaction of merger or consolidation; (ii) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any of its business or assets, whether
now owned or hereafter acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary that is not a Loan Party so long as immediately prior to the taking
of such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

 

(b)                                 the Parent, the Borrower and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  any Subsidiary may merge or be consolidated
into or with the Borrower;

 

(d)                                 a Person (other than the Borrower) may merge
with and into a Loan Party so long as (i) such Loan Party is the survivor of
such merger or the surviving entity becomes a Loan Party immediately upon the
consummation thereof, (ii) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, (x) no Default or Event of Default
is or would be in existence and (y) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents, (iii) such merger is completed as a result of negotiations with the
approval of the board of directors or similar body of such Person and is not a
so-called “hostile takeover”, and (iv) the Borrower shall have given the Agent
at least 30 days’ (or such shorter period as may be approved by the Agent) prior
written notice of such merger, such notice to include a certification as to the
matters described in the immediately preceding clause (ii);

 

(e)                                  any two or more Subsidiaries may merge or
be consolidated, provided that if any of such Subsidiaries is a Loan Party, a
Loan Party shall be the survivor of such merger or the surviving entity shall
become a Loan Party immediately upon the consummation thereof unless such Loan
Party is released as a Guarantor in accordance with the terms of this Agreement;

 

(f)                                   a Subsidiary (other than the Borrower) may
merge or be consolidated with any other Person in a transaction in which such
other Person shall be the surviving entity, provided that if any of such
Subsidiaries is a Loan Party, a Loan Party shall be the survivor of such merger
or the surviving entity shall become a Loan Party immediately upon the
consummation thereof unless such Loan Party is released as a Guarantor in
accordance with the terms of this Agreement, may be liquidated or dissolved, or
may sell, lease or otherwise dispose of all or substantially all of its
Property, so long as, after giving effect to any such transaction, no

 

61

--------------------------------------------------------------------------------


 

Default or Event of Default shall then exist.  In the event that a Subsidiary
shall engage in a transaction permitted by this Section 10.6.(f) (other than a
lease of all or substantially all of its assets), then such Subsidiary shall be
released by the Agent from liability under the Guaranty, provided that (1) the
Borrower shall deliver to the Agent evidence satisfactory to the Agent that the
Borrower will be in compliance with all covenants of this Agreement after giving
effect to such transaction and (2) the net cash proceeds from such sale or
disposition are being distributed to Borrower or another Subsidiary as part of
such dissolution;

 

(g)                                  the Parent, the Borrower or any Subsidiary
may sell, transfer or dispose of worn-out, obsolete or surplus personal
property;

 

(h)                                 the Parent, the Borrower or any Subsidiary
may sell, transfer, contribute, master lease or otherwise dispose of any
Property in an arm’s length transaction (or, if the transaction involves an
Affiliate of the Borrower, if the transaction complies with Section 10.10),
including, without limitation, a disposition of Properties pursuant to a merger
or consolidation, provided, however, that for any fiscal year of the Borrower,
any sale, transfer, master lease, contribution or other disposition of any
Property in reliance on this clause (h) which when combined with all other
sales, transfers, master leases, contributions or dispositions of Properties in
reliance on this clause (h) made in such fiscal year (i) shall not exceed 25% of
the contribution to Total Asset Value represented by all Properties of the
Parent, the Borrower and their respective Subsidiaries determined as of the last
day of the preceding fiscal year and (ii) shall not cause any Default or Event
of Default to occur hereunder.

 

(i)                                     the Parent, the Borrower and its
Subsidiaries may exchange Property held by the Borrower or a Subsidiary for one
or more Properties of any Person; provided, that the Board of Trustees or
Capital Allocation Committee of the Borrower has determined in good faith that
the fair market value of the assets received by the Borrower or any such
Subsidiary are approximately equal to the fair market value of the assets
exchanged by the Borrower or such Subsidiary; and

 

(j)                                    the Parent, the Borrower and each other
Subsidiary may sell, contribute, transfer or dispose of assets among themselves.

 

Section 10.7.                         Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 10.8.                         Modifications to Material Contracts.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
enter into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.

 

Section 10.9.                         Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable

62

--------------------------------------------------------------------------------


 

organizational document if such amendment, supplement, restatement or other
modification could reasonably be expected to have a Material Adverse Effect.

 

Section 10.10.                  Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Wholly Owned Subsidiary), except (a) transactions in the
ordinary course of the business of the Parent, the Borrower or any of their
respective Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Parent, the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate, and (b) transactions permitted by Section 10.2. and
transactions permitted by Section 10.4., so long as such transaction under
Section 10.4. (other than a transaction under Section 10.4.(f)) (i) is with a
Person that is not (A) an officer or director of Parent or Borrower or a related
Person to one of such officers or directors, or (B) a Person (other than Parent)
in which a director, officer, agent or employee (or a related Person to one of
such Persons) owns an Equity Interest.

 

Section 10.11.                  ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 

ARTICLE XI.  DEFAULT

 

Section 11.1.                         Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether at maturity, by reason of
acceleration or otherwise) the principal of any of the Loans.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation due and owing by such other Loan Party under any
Loan Document to which it is a party, and such failure shall continue for a
period of 5 Business Days.

 

(c)                                  Default in Performance.  (i) The Borrower
or the Parent shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 9.4.(j) or in Article X. or (ii) any Loan Party
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document to which it is a party
and not otherwise mentioned in this Section and in the case of this clause
(ii) only such failure shall continue for a period of 30 days after the earlier
of (x) the date upon which a Responsible Officer

 

63

--------------------------------------------------------------------------------


 

of the Parent or such Loan Party obtains knowledge of such failure or (y) the
date upon which the Parent has received written notice of such failure from the
Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of any Loan Party to the Agent or any Lender,
shall at any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

(e)                                  Indebtedness Cross Default; Derivatives
Contracts.

 

(i)                                     The Borrower, the Parent, or any
Subsidiary of Parent shall fail to pay when due and payable, within any
applicable grace of cure period, the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount of $10,000,000 (or $50,000,000 in the case of Nonrecourse Indebtedness)
or more (“Material Indebtedness”); or

 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof (other than as a result of customary non-default
mandatory prepayment provisions associated with events such asset sales,
casualty events, debt issuances, equity issuances or excess cash flow); or

 

(iii)                               there occurs under any Derivatives Contract
an “Early Termination Date” (as defined in such Derivatives Contract) resulting
from (A) any event of default under such Derivatives Contract as to which any
Loan Party is the “Defaulting Party” (as defined in such Derivatives Contract)
or (B) any “Termination Event” (as so defined) under such Derivatives Contract
as to which any Loan Party is an “Affected Party” (as so defined) and, in either
event, the Derivatives Termination Value owed by any Loan Party as a result
thereof is $10,000,000 or more.

 

(f)                                   Voluntary Bankruptcy Proceeding.  Any Loan
Party shall:  (i) commence a voluntary case under the Bankruptcy Code of 1978,
as amended, or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up, or composition or adjustment of debts; (iii) consent to, or fail to contest
in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any

 

64

--------------------------------------------------------------------------------


 

Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)                                  Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Loan Party or any Material
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against such Loan Party or Material Subsidiary (including,
but not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

(h)                                 Litigation; Enforceability.  Any Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against any Loan Party or
any other Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) (x) in the case of any judgment against the Parent
or any other Loan Party exceeds $25,000,000 (or, in case more than one such
judgment against the Parent or any other Loan Party exists, all such judgments,
in the aggregate, entered during any calendar year exceed $25,000,000) or (y) in
the case of any judgment against any Subsidiary that is not a Loan Party exceeds
$25,000,000, (or in case more than one such judgment against such Subsidiaries
exists, all such judgments in the aggregate entered during any calendar year
exceed $25,000,000) or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

 

(j)                                    Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any asset of
any Loan Party or any other Subsidiary which exceeds, individually or together
with all other such warrants, writs, executions and processes, (i) with respect
to the Parent and any other Loan Parties, $25,000,000 or (ii) with respect to
Subsidiaries that are not Loan Parties, $25,000,000 and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days.

 

(k)                                 ERISA.  Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate

 

65

--------------------------------------------------------------------------------


 

Unfunded Liabilities in excess of $10,000,000 shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $10,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $10,000,000.

 

(l)                                     Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such 12
month period constituted the Board of Trustees of the Parent (together with any
new trustees whose election by such Board or whose nomination for election by
the shareholders of the Parent was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent then in office (excluding any individual whose initial nomination for, or
assumption of office as, a member of such Board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

 

(iii)                               The Parent or a Wholly Owned Subsidiary of
the Parent shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

(m)                             Liquidating Events.  The occurrence of a
“Liquidating Event” under and as defined in the partnership agreement of the
Borrower or any event occurs that results in the dissolution of the Borrower.

 

(n)                                 The Revolving Credit Agreement. The
occurrence of an “Event of Default” under the Revolving Credit Agreement.

 

In the event that there shall occur any Default that affects only certain
Unencumbered Pool Property included in the calculation of the Unencumbered Pool
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default exists or would arise as a result) by electing to
have the Agent remove such Unencumbered Pool Property from the

 

66

--------------------------------------------------------------------------------


 

calculation of the Borrowing Base and Unencumbered Pool Value and by reducing
the outstanding Loans by the amount of the Borrowing Base attributable to such
Unencumbered Pool Property. in which event such removal and reduction shall be
completed within five (5) Business Days after the earlier of (i) Borrower
obtaining knowledge of such Default and (ii) receipt of notice of such Default
from the Agent.  In connection with removal, Borrower shall deliver to the Agent
the items required to be delivered pursuant to Section 4.5. in connection with
the removal of an ineligible property.

 

Section 11.2.                         Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 11.1.(f) or 11.1.(g), (A) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (B) all of the other Obligations of the Borrower, including, but not limited
to, the other amounts owed to the Lenders and the Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent shall, at the direction of the Requisite Lenders: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

Section 11.3.                         Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.

 

Section 11.4.                         Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

67

--------------------------------------------------------------------------------


 

(a)                                 amounts due to the Agent in respect of fees
and expenses due under Section 13.2.;

 

(b)                                 amounts due to the Lenders in respect of
fees and expenses due under Section 13.2., pro rata in the amount then due each
Lender;

 

(c)                                  payments of interest on the Loans to be
applied for the ratable benefit of the Lenders;

 

(d)                                 payments of principal of the Loans, to be
applied for the ratable benefit of the Lenders;

 

(e)                                  amounts due the Agent and the Lenders
pursuant to Sections 12.8. and 13.9.;

 

(f)                                   payments of all other Obligations and
other amounts due and owing by the Borrower and the other Loan Parties under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(g)                                  any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 

Section 11.5.                         Reserved.

 

Section 11.6.                         Performance by Agent.

 

If any Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Loan Party after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Loan Parties under this Agreement or any other Loan Document.

 

Section 11.7.                         Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

68

--------------------------------------------------------------------------------


 

ARTICLE XII.  THE AGENT

 

Section 12.1.                         Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 

Section 12.2.                         Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the

 

69

--------------------------------------------------------------------------------


 

advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement or any other Loan
Document; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Parent,
the Borrower or other Persons or inspect the property, books or records of the
Parent, the Borrower or any other Person; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Agent on
behalf of the Lenders in any such collateral; and (f) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone or telecopy) believed by it to be genuine and signed, sent or given by
the proper party or parties.  Unless set forth in writing to the contrary, the
making of its Loan by a Lender shall constitute a certification by such Lender
to the Agent and the other Lenders that the conditions precedent for the Loans
set forth in Sections 6.1. and 6.2. that have not previously been waived by the
Requisite Lenders have been satisfied.

 

Section 12.3.                         Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

Section 12.4.                         KeyBank as Lender.

 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Loan Parties for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders.  The Lenders acknowledge that, pursuant to such activities,
KeyBank or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

70

--------------------------------------------------------------------------------


 

Section 12.5.                         Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication.  Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

 

Section 12.6.                         Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors,

 

71

--------------------------------------------------------------------------------


 

employees, agents, attorneys in fact or other affiliates.  Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.

 

Section 12.7.                         Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees
of the counsel(s) of the Agent’s own choosing) incurred by the Agent in
connection with the preparation, negotiation, execution, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including reasonable counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 

Section 12.8.                         Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as the Agent) upon 30 days’ prior notice. 
Upon any such resignation or removal, the Requisite Lenders shall have the right
to appoint a successor Agent which appointment shall, provided no Default

 

72

--------------------------------------------------------------------------------


 

or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed.  If no successor Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
removed Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XII.
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.

 

Section 12.9.                         Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Arranger” and “Syndication
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, the Borrower or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

ARTICLE XIII.  MISCELLANEOUS

 

Section 13.1.                         Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

Kite Realty Group, L.P.
c/o Kite Realty Group Trust
30 S. Meridian Street, Suite 1100
Indianapolis, Indiana  46204
Attn:  Chief Financial Officer
Telephone:                                   (317) 577-5600
Telecopy:                                          (317) 577-5605

 

73

--------------------------------------------------------------------------------


 

with a copy to:

 

Hogan Lovells US LLP
555 13th Street, N.W.
Washington, D.C.  20004
Attn:  David Bonser
Telephone:                                   (202) 637-5868
Telecopy:                                          (202) 637-5910

 

If to the Agent:

 

KeyBank National Association
Real Estate Capital
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attn:  Kevin Murray
Telephone:                                   (770) 510-2168
Telecopy:                                          (770) 510-2195

 

With a copy to:

 

McKenna Long & Aldridge LLP
303 Peachtree Street, N.E., Suite 5300
Atlanta, Georgia  30308
Attn:  William F. Timmons
Telephone:                                   (404) 527-8380
Telecopy:                                          (404) 527-4198

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

 

74

--------------------------------------------------------------------------------


 

Section 13.2.                         Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including (x) the reasonable fees and disbursements of counsel to the
Agent, (y) costs and expenses of the Agent in connection with the use of
IntraLinks, Inc. or other similar information transmission systems in connection
with the Loan Documents, and (z) reasonable costs and expenses incurred by the
Agent in connection with the review of Properties for inclusion in calculations
of the Borrowing Base and the Agent’s other activities under Article XII.,
including the reasonable fees and disbursements of counsel to the Agent relating
to all such activities, (b) to pay or reimburse the Agent and the Lenders for
all their reasonable costs and expenses incurred following the occurrence of a
Default in connection with the enforcement or preservation of any rights under
the Loan Documents, including the reasonable fees and disbursements of their
respective counsel and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent from any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the Agent and the Lenders for
all their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 11.1.(f) or 11.1.(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section within thirty (30) days after receipt of a
reasonably detailed invoice therefor, the Agent, and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

 

Section 13.3.                         Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as

 

75

--------------------------------------------------------------------------------


 

permitted by Section 11.2., and although such obligations shall be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

Section 13.4.                         Litigation; Jurisdiction; Other Matters;
Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT,
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE AGENT
AND EACH LENDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW
YORK OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS,
THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  THE PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

76

--------------------------------------------------------------------------------


 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5.                         Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither the Parent or the Borrower
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void.

 

(b)                                 Any Lender may make, carry or transfer Loans
at, to or for the account of any of its branch offices or the office of an
affiliate of such Lender except to the extent such transfer would result in
increased costs to the Borrower.

 

(c)                                  Any Lender may at any time grant to one or
more banks or other financial institutions (each a “Participant”) participating
interests in its Commitment or the Obligations owing to such Lender; provided,
however, after giving effect to any such participation by a Lender, the amount
of its Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000; and provided further
that such participant shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender.  Except as otherwise provided in Section 13.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document.  In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 4.3.).  An assignment or
other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).  Upon
request from the Agent or Borrower, a Lender shall notify the Agent of the sale
of any participation hereunder and, if requested by the Agent, certify to the
Agent that such participation is permitted hereunder and that the requirements
of Section 3.12. (c) have been satisfied.

 

77

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may with the prior written
consent of the Agent and, so long as no Event of Default exists, with the prior
written consent of the Borrower (which consent, in each case, shall not be
unreasonably withheld (it being agreed that the Borrower’s withholding of
consent to an assignment which would result in (i) the Borrower having to pay
amounts under Section 3.12. as a result of the admission of such an Assignee or
(ii) the admission of an Assignee which refuses to receive confidential
information subject to the confidentiality requirements set forth herein shall
in each case be deemed to be reasonable)), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes (including all or a portion of its
Commitments and the Loans owing to such Lender); provided, however, (i) no such
consent by the Borrower or the Agent shall be required in the case of any
assignment to another Lender or any affiliate of such Lender; (ii) without
limiting a full assignment by a Lender, unless the Borrower and the Agent
otherwise agree, after giving effect to any partial assignment by a Lender, the
Assignee shall hold, and the assigning Lender shall retain, a Commitment, or if
the Commitments have been terminated, Loans having an outstanding principal
balance, of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof; and (iii) each such assignment and the requisite consents shall be
effected by means of an Assignment and Acceptance Agreement.  Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; provided, if the Borrower reasonably
requests additional information regarding the proposed assignee, the foregoing
time period will be automatically extended until three (3) Business Days after
the Borrower receives information regarding the proposed assignee responsive to
the Borrower’s request.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement with respect to the assigned
interest as of the effective date of the Assignment and Acceptance Agreement and
shall have all the rights and obligations of a Lender with respect to the
assigned interest as set forth in such Assignment and Acceptance Agreement, and
the transferor Lender shall be released from its obligations hereunder with
respect to the assigned interest to a corresponding extent, and no further
consent or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection, the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that (i) to the extent requested
by the assignee Lender or transferor Lender, new Notes are issued to the
Assignee and such transferor Lender, as appropriate and (ii) any Notes held by
the assigning Lender are promptly returned to the Borrower for cancellation
(and, to the extent not so returned, Borrower shall be entitled to receive a
customary indemnity agreement of the type described in
Section 2.10(c)(ii)(A) from such assigning Lender).  In connection with any such
assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $3,500.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in its Commitment or any Loan held by it hereunder to the Borrower or
any Subsidiary or Affiliate of the Borrower.

 

(e)                                  The Agent shall maintain at the Principal
Office a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of each Lender from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender

 

78

--------------------------------------------------------------------------------


 

hereunder for all purposes of this Agreement.  The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent.  Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(f)                                   In addition to the assignments and
participations permitted under the foregoing provisions of this Section, any
Lender may assign and pledge all or any portion of its Loans and its Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank, and such Loans and Notes
shall be fully transferable as provided therein.  No such assignment shall
release the assigning Lender from its obligations hereunder.

 

(g)                                  A Lender may furnish any information
concerning the Borrower, any other Loan Party or any of their respective
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 13.8.

 

(h)                                 Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, any other Loan Party or any of their
respective Affiliates or Subsidiaries.

 

(i)                                     Each Lender agrees that, without the
prior written consent of the Borrower and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

(j)                                    In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or actions, including funding, with the consent of the
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender to each of which
the applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

79

--------------------------------------------------------------------------------


 

Section 13.6.                         Amendments.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender directly and adversely affected thereby, no
amendment, waiver or consent shall do any of the following:

 

(i)                                     increase the Commitments of the Lenders
(except for any increase in the Commitments effectuated pursuant to
Section 2.11.)(which action shall be deemed only to affect those Lenders whose
Commitments are increased);

 

(ii)                                  reduce the principal of, or interest rates
(other than interest or fees at the Post Default Rate) that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations (it being understood and agreed that any amendment or modification
to the financial definitions or any changes in the calculation of the Leverage
Ratio in this Agreement shall not constitute a reduction in any rate of interest
for purposes of this clause (ii) of this Section 13.6.(b));

 

(iii)                               reduce the amount of any Fees payable
hereunder or postpone any date fixed for payment thereof (it being understood
and agreed that any amendment or modification to the financial definitions or
any changes in the calculation of the Leverage Ratio in this Agreement shall not
constitute a reduction in any Fees for purposes of this clause (iii) of this
Section 13.6.(b));

 

(iv)                              modify the definition of the term “Termination
Date” or otherwise postpone any date fixed for any payment of any principal of,
or interest on, any Loans or any other Obligations (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due)(which action shall be deemed only to affect those
Lenders the Termination Date of whose Commitments or other such date for payment
are postponed or extended);

 

(v)                                 amend or otherwise modify the provisions of
Section 3.2.;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or otherwise modify in any other manner that reduces the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 13.6. if such modification would
have such effect; or

 

80

--------------------------------------------------------------------------------


 

(vii)                           release any Guarantor from the Guaranty other
than as provided in Section 4.3. and Section 10.6.(f). in connection with the
release of an Unencumbered Pool Property.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  Except as otherwise provided in
Section 12.5., no course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Default or Event of Default occurring
hereunder shall continue to exist until such time as such Default or Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by any Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon any Loan Party shall entitle such Loan Party to any
other or further notice or demand in similar or other circumstances.

 

Section 13.7.                         Nonliability of Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

 

Section 13.8.                         Confidentiality.

 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is

 

81

--------------------------------------------------------------------------------


 

furnished to the Agent or any Lender pursuant to the provisions of this
Agreement or any other Loan Document, is used only for the purposes of this
Agreement and the other Loan Documents and shall not be divulged to any Person
other than the Agent, the Lenders, and their respective agents who are actively
and directly participating in the evaluation, administration or enforcement of
the Loan Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure:  (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 13.8.); (b) as reasonably requested by any potential Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.

 

Section 13.9.                         Indemnification.

 

(a)                                 The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or reasonable expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Sections 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans; (iv) the Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their

 

82

--------------------------------------------------------------------------------


 

financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non compliance by the Parent, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 13.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding.  In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out of pocket fees and expenses of, and
all amounts paid to third persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any

 

83

--------------------------------------------------------------------------------


 

way impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that if (i) the
Borrower is required to indemnify an Indemnified Party pursuant hereto and
(ii) the Borrower has provided evidence reasonably satisfactory to such
Indemnified Party that the Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such Indemnity Proceeding, such Indemnified Party shall not settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or delayed).
Notwithstanding the foregoing, an Indemnified Party may settle or compromise any
such Indemnity Proceeding without the prior written consent of the Borrower
where (x) no monetary relief is sought against such Indemnified Party in such
Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)                                   If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 

Section 13.10.                  Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) Reserved,
(c) none of the Lenders is obligated any longer under this Agreement to make any
Loans and (d) all Obligations (other than obligations which survive as provided
in the following sentence) have been paid and satisfied in full, this Agreement
shall terminate.  The indemnities to which the Agent and the Lenders are
entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.8., 13.2. and
13.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.4., shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.

 

Section 13.11.                  Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 13.12.                  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

84

--------------------------------------------------------------------------------


 

Section 13.13.                  Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with the such
Act.

 

Section 13.14.                  Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 13.15.                  Obligations with Respect to Loan Parties.

 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 13.16.                  Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.17.                  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

85

--------------------------------------------------------------------------------


 

Section 13.18.                  Construction.

 

The Parent, the Borrower, the Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.

 

[Signatures on Following Pages]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

Name:

Daniel R. Sink

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P.]

 

87

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, and as a Lender

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

1200 Abernathy Road, N.E., Suite 1550

 

Atlanta, Georgia 30328

 

Attn: Kevin P. Murray

 

Telephone:  (770) 510-2168

 

Telecopy: (770) 510-2195

 

[Signatures Continued on Next Page]

 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P.]

 

88

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

 

By:

/s/ Winita Lau

 

Name:

Winita Lau

 

Title:

Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wells Fargo Bank, National Association

 

123 North Wacker Drive, Suite 1900

 

Chicago, Illinois 60606

 

Attn: Gail L. Duran

 

Telephone:  (312) 345-1923

 

Telecopy: (312) 782-0969

 

[Signatures Continued on Next Page]

 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P.]

 

89

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as Documentation Agent and as a Lender

 

 

 

By:

/s/ Michael Kauffman

 

Name:

Michael Kauffman

 

Title:

Sr. Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$25,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

The Huntington National Bank

 

200 Public Square, Mail Code: CM17

 

Cleveland, Ohio 44114

 

Attn: Michael Kauffman

 

Telephone:  (216) 515-6983

 

Telecopy: (614) 480-2249

 

[Signatures Continued on Next Page]

 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P.]

 

 

90

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

SeniorVice President

 

 

 

 

 

Commitment Amount:

 

 

 

$20,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Raymond James Bank, N.A.

 

710 Carillon Parkway

 

St. Petersburg, Florida 33716

 

Attn: James Armstrong

 

Telephone: (727) 567-1720

 

Telecopy: (886) 597-4002

 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P.]

 

91

--------------------------------------------------------------------------------


 

 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

 

 

Name of Loan Party

 

State of Formation

1.

 

Kite Realty Group Trust

 

Maryland

2.

 

Kite Realty Group, L.P.

 

Delaware

3.

 

82 & Otty, LLC

 

Indiana

4.

 

Corner Associates, LP

 

Indiana

5.

 

Eagle Plaza II, LLC

 

Indiana

6.

 

Glendale Centre, LLC

 

Indiana

7.

 

Jefferson Morton, LLC

 

Indiana

8.

 

Kite Coral Springs, LLC

 

Indiana

9.

 

Kite Eagle Creek, LLC

 

Indiana

10.

 

Kite Greyhound III, LLC

 

Indiana

11.

 

Kite Greyhound, LLC

 

Indiana

12.

 

Kite King’s Lake, LLC

 

Indiana

13.

 

Kite Pen, LLC

 

Indiana

14.

 

Kite Realty Eddy Street Land, LLC

 

Indiana

15.

 

Kite Realty New Hill Place, LLC

 

Indiana

16.

 

Kite Realty Peakway at 55, LLC

 

Indiana

17.

 

Kite Washington Parking, LLC

 

Indiana

18.

 

Kite West 86th Street II, LLC

 

Indiana

19.

 

KRG Bolton Plaza, LLC

 

Indiana

20.

 

KRG Cedar Hill Plaza, LP

 

Delaware

21.

 

KRG Cedar Hill Village, LP

 

Indiana

22.

 

KRG Centre, LLC

 

Indiana

23.

 

KRG College I, LLC

 

Indiana

24.

 

KRG College, LLC

 

Indiana

25.

 

KRG Cool Creek Outlots, LLC

 

Indiana

26.

 

KRG Courthouse Shadows, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

 

 

Name of Loan Party

 

State of Formation

27.

 

KRG Eagle Creek III, LLC

 

Indiana

28.

 

KRG Eagle Creek IV, LLC

 

Indiana

29.

 

KRG Four Corner Square, LLC

 

Indiana

30.

 

KRG Fox Lake Crossing II, LLC

 

Indiana

31.

 

KRG Frisco Bridges, LP

 

Indiana

32.

 

KRG Gainesville, LLC

 

Indiana

33.

 

KRG ISS LH OUTLOT, LLC

 

Indiana

34.

 

KRG Lithia, LLC

 

Indiana

35.

 

KRG Market Street Village, LP

 

Indiana

36.

 

KRG New Hill Place, LLC

 

Indiana

37.

 

KRG Oleander, LLC

 

Indiana

38.

 

KRG Panola II, LLC

 

Indiana

39.

 

KRG Peakway at 55, LLC

 

Indiana

40.

 

KRG Pipeline Pointe, LP

 

Indiana

41.

 

KRG San Antonio, LP

 

Indiana

42.

 

KRG Sunland II, LP

 

Indiana

43.

 

KRG Waterford Lakes, LLC

 

Indiana

44.

 

KRG Zionsville, LLC

 

Indiana

45.

 

Noblesville Partners, LLC

 

Indiana

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Unencumbered Pool Properties

 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

Kite Realty Group Trust

 

11-3715772

 

Maryland

 

IN, WA, FL, OH

 

The publicly-traded parent company

 

N.A.

 

 

Kite Realty Group, L.P.

 

20-1453863

 

Delaware

 

IN, FL, TX, GA, WA, IL, NJ, OH

 

The “operating partnership”

 

N.A.

 

 

82 & Otty, LLC

 

20-1453863

 

Indiana

 

Oregon

 

Owns Shops at Otty, Clackamas, OR

 

Unencumbered

 

1

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, IN

 

Unencumbered

 

2

Eagle Plaza II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Red Bank Commons, Evansville, IN

 

Unencumbered

 

3

Glendale Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, IN, excluding Keystone Avenue Outlots

 

Unencumbered

 

4

Jefferson Morton, LLC

 

20-1453863

 

Indiana

 

 

 

Owns 50 S. Morton, Franklin, IN

 

Unencumbered

 

5

Kite Coral Springs, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Coral Springs Plaza in Coral Springs, FL

 

Unencumbered

 

6

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, FL

 

Unencumbered

 

7

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, IN, excluding Regions Bank
outlot

 

Unencumbered

 

8

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, IN

 

Unencumbered

 

9

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, FL

 

Unencumbered

 

10

Kite Pen, LLC

 

20-1453863

 

Indiana

 

 

 

Owns PEN Products, Plainfield, IN

 

Unencumbered

 

11

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

To own real estate in South Bend, IN which will be developed for residential
purposes to be sold

 

Unencumbered

 

12

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns residential development property in Holly Springs, NC

 

Unencumbered

 

13

Kite Realty Peakway at 55, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns acreage in Apex, NC

 

Unencumbered

 

14

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, IN

 

Unencumbered

 

15

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, IN, excluding Bank Outlot

 

Unencumbered

 

16

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, FL

 

Unencumbered

 

17

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, TX

 

Unencumbered

 

18

KRG Cedar Hill Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Cedar Hill Village, Cedar Hill, TX

 

Unencumbered

 

19

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns The Centre, Carmel, IN

 

Unencumbered

 

20

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns 54th & College, Indianapolis, IN (Fresh Market)

 

Unencumbered

 

21

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns 54th & College, Indianapolis, IN (Fresh Market)

 

Unencumbered

 

22

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Loan Type

 

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons

 

Unencumbered

 

23

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows Shopping Center, Naples, FL

 

Unencumbered

 

24

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, FL leased to Dunkin Donuts

 

Unencumbered

 

25

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, FL

 

Unencumbered

 

26

KRG Four Corner Square, LLC

 

20-1453863

 

Indiana

 

Washington

 

Owns Four Corner Square, Maple Valley, WA

 

Unencumbered

 

27

KRG Fox Lake Crossing II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Phase II of Fox Lake Crossing, IL

 

Unencumbered

 

28

KRG Frisco Bridges, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Frisco Bridges, Frisco, TX

 

Unencumbered

 

29

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Wal-Mart Plaza, Gainesville, FL

 

Unencumbered

 

30

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, FL

 

Unencumbered

 

31

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

 

Unencumbered

 

32

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village shopping center, Hurst, Texas, excluding Chic-fil-A

 

Unencumbered

 

33

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns development property in Holly Springs, NC

 

Unencumbered

 

34

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Point, Wilmington, NC

 

Unencumbered

 

35

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns small shop building adjacent to Publix at Panola, Lithonia, GA

 

Unencumbered

 

36

KRG Peakway at 55, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns portions of Broadstone Station, Apex, NC

 

Unencumbered

 

37

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns “B” Shops with 4 Tenants, Hurst, TX adjacent to Market Street Village

 

Unencumbered

 

38

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat, San Antonio, TX

 

Unencumbered

 

39

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, TX

 

Unencumbered

 

40

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, FL

 

Unencumbered

 

41

KRG Zionsville, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Zionsville Place, Zionsville, IN, excluding KeyBank out parcel

 

Unencumbered

 

42

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, IN

 

Unencumbered

 

43

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

Part I: Subsidiaries

 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

116 & Olio, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Geist Pavilion, Fishers, IN

 

Wholly owned subsidiary of KRG Geist Management, LLC.

50th & 12th, LLC

 

20-1453863

 

Indiana

 

Washington

 

Owns 50th & 12th Walgreens, Seattle, WA

 

Wholly owned subsidiary of Kite Realty Group, L.P.

82 & Otty, LLC

 

20-1453863

 

Indiana

 

Oregon

 

Owns Shops at Otty, Clackamas, OR

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida Indiana

 

Owns Tarpon Springs Plaza, Naples, FL, excluding Chili’s Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Brentwood Property Owners’ Association, Inc.

 

14-1865645

 

Florida

 

 

 

Owners’ Association for Brentwood Land Partners, LLC, Tarpon Springs, FL

 

Owners of property in Tarpon Springs Plaza are members

Cornelius Adair, LLC

 

20-3026564

 

Indiana

 

Oregon

 

Owns Gateway Plaza, Cornelius, OR

 

Wholly owned subsidiary of KRG/KP Northwest 20, LLC

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, IN

 

KRG Corner Associates, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

Delray Marketplace Master Association, Inc.

 

26-2362110

 

Florida

 

 

 

Owners’ Association for Delray Marketplace, Delray Beach, FL

 

Owners of property in Delray Marketplace are members

Eagle Plaza II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Red Bank Commons, Evansville, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Eddy Street Commons at Notre Dame Master Association, Inc.

 

37-1579966

 

Indiana

 

 

 

Owners’ Association for Eddy Street Commons, South Bend, IN

 

Owners of property in Eddy Street Commons are members

Estero Town Commons Property Owners Association, Inc.

 

20-5956355

 

Florida

 

 

 

Owners’ Association for Estero Town Commons, Estero, FL

 

Owners of property in Estero Town Commons are members

Fishers Station Development Company

 

35-1740058

 

Indiana

 

 

 

Owns Shops at Fishers Station, Fishers, IN

 

KRG Fishers Station II, LLC (a wholly owned subsidiary of Kite Realty Group,
L.P.) is the managing partner and holds a 25% interest. Sunblest Farms, Inc. (a
non-related third party) holds a 75% interest and receives a capped cash flow
distribution.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

Glendale Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, IN, excluding Keystone Avenue Outlots

 

Wholly owned subsidiary of Kite Realty Group, L.P.

International Speedway Square, Ltd.

 

20-1453863

 

Florida

 

 

 

Owns International Speedway Square, Daytona Beach, FL, excluding Longhorn outlot

 

General Partner is KRG Daytona Management II, LLC and Kite Realty Group, LP is
the limited partner

Jefferson Morton, LLC

 

20-1453863

 

Indiana

 

 

 

Owns 50 S. Morton, Franklin, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Acworth Management, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Managing member of Kite Acworth, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Acworth, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Publix at Acworth, Acworth, GA

 

Kite Realty Group, L.P. owns of 99% interest and KRG Acworth Management, LLC
owns 1% interest

Kite Coral Springs, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Coral Springs Plaza in Coral Springs, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Daytona, LLC

 

20-1453863

 

Indiana

 

Florida

 

Former General partner of International Speedway Square, Ltd., flag for
dissolution

 

Kite Realty Group, L.P. owns 95% interest; and KRG Daytona Management, LLC owns
5% interest

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, IN, excluding Regions Bank
outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Kokomo Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Kokomo, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Boulevard Crossing, Kokomo, IN; leased to KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite McCarty State, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Indiana State Motor Pool, Indianapolis, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite New Jersey, LLC

 

20-1453863

 

Delaware

 

New Jersey

 

Owns Ridge Plaza, Oak Ridge, NJ

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Pen, LLC

 

20-1453863

 

Indiana

 

 

 

Owns PEN Products, Plainfield, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

Kite Realty Advisors, LLC

 

20-1454180

 

Indiana

 

DC, VA

 

Successor-by-merger to KMI Realty Advisors, Inc.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Realty Construction, LLC

 

20-1495369

 

Indiana

 

FL, WA, NC

 

Performs third party construction

 

Wholly owned subsidiary of Kite Realty Holding, LLC

Kite Realty Development, LLC

 

20-1495369

 

Indiana

 

 

 

Build-to-suit and joint venture partner

 

Wholly owned subsidiary of Kite Realty Holding, LLC

Kite Realty Eddy Street Garage, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, IN which has been developed for a garage

 

Wholly owned subsidiary of Kite Realty Holding, LLC

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

To own real estate in South Bend, IN which will be developed for residential
purposes to be sold

 

Wholly owned subsidiary of Kite Realty Holding, LLC

Kite Realty Group Trust

 

11-3715772

 

Maryland

 

IN, WA, FL, OH

 

The publicly-traded parent company

 

Parent company

Kite Realty Group, L.P.

 

20-1453863

 

Delaware

 

IN, FL, TX, GA, WA, IL, NJ, OH

 

The “operating partnership”

 

General partner is Kite Realty Group Trust. There are a number of limited
partners who own partnership units.

Kite Realty Holding, LLC

 

20-1495369

 

Indiana

 

 

 

Taxable REIT Subsidiary

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns residential development property in Holly Springs, NC

 

Wholly owned subsidiary of Kite Realty Development, LLC

Kite Realty Peakway at 55, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns acreage in Apex, NC

 

Wholly owned subsidiary of Kite Realty Development, LLC

Kite Realty South Elgin, LLC

 

20-1495369

 

Indiana

 

Illinois

 

Owns South Elgin Commons, South Elgin, IL

 

Wholly owned subsidiary of Kite Realty Development, LLC

Kite Realty Washington Parking, LLC

 

20-1495369

 

Indiana

 

 

 

Leases property from Kite Washington Parking, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

Kite Realty/White LS Hotel Operators, LLC

 

27-0671778

 

Indiana

 

 

 

Operate and manage a limited services hotel, South Bend, IN flag for dissolution

 

Kite Realty Holding, LLC owns 50% interest and White ND LS, LLC owns 50%
interest

Kite San Antonio, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of KRG San Antonio, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Silver Glen, LLC

 

20-1453863

 

Indiana

 

Illinois

 

Owned Silver Glen Crossing, South Elgin, IL flag for dissolution

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

Kite Washington, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Thirty South, Indianapolis, IN

 

Kite Realty Group, L.P. owes 99% interest and KRG Washington Management, LLC
owns 1% interest

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, IN, excluding Bank Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Kite West 86th Street, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point, Indianapolis, IN, excluding Outlots except Macaroni Grill &
Chili’s

 

Kite Realty Group, L.P. owns 99% interest and KRG Traders Management, LLC owns
1% interest

KRG 951 & 41, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns land at 951 & 41, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Beacon Hill, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/I-65 Partners Beacon Hill, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Bridgewater, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Bridgewater Shops, Westfield, IN, excluding Walgreens and Primrose

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Capital, LLC

 

20-1453863

 

Indiana

 

GA, DE

 

Sole member of KRG Panola I, LLC and KRG Panola II, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, TX

 

KRG CHP Management is General Partner and Kite Realty Group, L.P. is limited
partner

KRG Cedar Hill Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Cedar Hill Village, Cedar Hill, TX

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns The Centre, Carmel, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG CHP Management, LLC

 

20-1453863

 

Delaware

 

 

 

General partner of KRG Cedar Hill Plaza, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns 54th & College, Indianapolis, IN (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns 54th & College, Indianapolis, IN (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Construction, LLC

 

20-1453863

 

Indiana

 

FL, WA, NC

 

Successor-by-merger to Kite Construction, Inc. Performs construction for REIT
properties

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Cool Creek Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of Westfield One, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Corner Associates, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of Corner Associates, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Courthouse Shadows I, LLC

 

20-1453863

 

Delaware

 

 

 

Sole Member of KRG Courthouse Shadows, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows Shopping Center, Naples, FL

 

Wholly owned subsidiary of KRG Courthouse Shadows I, LLC

KRG CREC/KS Pembroke Pines, LLC

 

20-3462730

 

Florida

 

 

 

Owns Cobblestone Plaza, Pembroke Pines, FL

 

Joint Venture between KRG Pembroke Pines, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) owning 99.9999% and WBKS Pines Boulevard, LLC (an unrelated
third party) owning 0.0001%

KRG Daytona Management II, LLC

 

20-1453863

 

Delaware

 

Florida

 

General partner of International Speedway Square, Ltd.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Daytona Management, LLC

 

20-1453863

 

Indiana

 

 

 

Former Managing member of Kite Daytona, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Daytona Outlot Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Managing member of KRG ISS, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Delray Beach, LLC

 

20-1453863

 

Indiana

 

Florida

 

Member of KRG/Atlantic Delray Beach, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Development, LLC

 

20-1453863

 

Indiana

 

FL, OR

 

Successor-by-merger to Kite Development Corporation

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, FL leased to Dunkin Donuts

 

Wholly owned subsidiary of KRG Capital, LLC

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Eastgate Pavilion, LLC

 

20-1453863

 

Indiana

 

Ohio

 

Owns Eastgate Pavilion, Cincinnati, OH

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Eddy Street Apartments, LLC

 

20-1453863

 

Indiana

 

 

 

Controls apartments portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

KRG Eddy Street Commons at Notre Dame Declarant, LLC

 

20-1453863

 

Indiana

 

 

 

Controls common space of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

KRG Eddy Street Commons, LLC

 

20-1453863

 

Indiana

 

 

 

Controls retail portion of KRG Eddy Street Land, LLC

 

Wholly owned subsidiary of KRG Eddy Street Land, LLC

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, IN to be developed as a full service hotel

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Eddy Street Land Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Eddy Street Land, LLC , KRG Eddy Street Apartments, LLC,
KRG Eddy Street Commons, LLC and KRG Eddy Street Office, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Eddy Street Land, LLC

 

20-1453863

 

Indiana

 

 

 

Owner of or is ground lessee of land in South Bend, IN developed as Eddy Street
Commons

 

Kite Realty Group, L.P. owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

KRG Eddy Street LS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

KRG member of JV that is owner of land in South Bend, IN developed as a limited
service hotel flag for dissolution

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Eddy Street Office, LLC

 

20-1453863

 

Indiana

 

 

 

Controls office portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, FL, excluding Regions Bank and Ruby Tuesday
Outlots

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Fishers Station II, LLC

 

20-1453863

 

Indiana

 

 

 

Partner of Fishers Station Development Company

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Fishers Station, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Marsh at Fishers Station, Fishers, IN

 

Wholly owned subsidiary of KRG Capital, LLC

KRG Four Corner Square, LLC

 

20-1453863

 

Indiana

 

Washington

 

Owns Four Corner Square, Maple Valley, WA

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Fox Lake Crossing II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Phase II of Fox Lake Crossing, IL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, IL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Frisco Bridges, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Frisco Bridges, Frisco, TX

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Wal-Mart Plaza, Gainesville, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Geist Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of 116 & Olio, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Hamilton Crossing Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Hamilton Crossing, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

KRG Hamilton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Hamilton Crossing, Carmel, IN

 

Kite Realty Group, L.P. owns 99% interest and KRG Hamilton Crossing Management,
LLC owns 1% interest

KRG Indian River, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Indian River Square, Vero Beach, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG ISS, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Chili’s) at ISS, Daytona Beach, FL

 

Kite Realty Group, L.P. owns 99% interest and KRG Daytona Outlot Management, LLC
owns 1% interest

KRG Kedron Management, LLC

 

20-1453863

 

Delaware

 

 

 

Manager of KRG Kedron Village, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Kedron Village, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Kedron Village, Peachtree City, Georgia

 

Kite Realty Group, L.P. owns 99% interest and KRG Kedron Management, LLC owns 1%
interest

KRG Kokomo Project Company, LLC

 

20-1453863

 

Indiana

 

 

 

Master Lessee of Boulevard Crossing, Kokomo, IN

 

Kite Kokomo, LLC owns 99% interest and Kite Kokomo Management, LLC owns 1%
interest

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Management, LLC

 

20-1453934

 

Indiana

 

Texas

 

Holds related party management agreements. Main payroll entity

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Market Street Village I, LLC

 

20-1453863

 

Indiana

 

Texas

 

General Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Market Street Village II, LLC

 

20-1453863

 

Indiana

 

 

 

Limited Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village shopping center, Hurst, Texas, excluding Chic-fil-A

 

KRG Market Street Village I, LLC is General Partner and KRG Market Street
Village II, LLC is limited partner

KRG Marysville, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of KRG/WLM Marysville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Naperville Management, LLC

 

20-1453863

 

Delaware

 

IL, IN

 

Managing member of KRG Naperville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Naperville, LLC

 

20-1453863

 

Indiana

 

Illinois

 

Owns shops and junior boxes, Naperville, IL

 

Kite Realty Group, L.P. owns 99% interest and KRG Naperville Management, LLC
owns 1% interest

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns development property in Holly Springs, NC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Oak and Ford Zionsville, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property in Zionsville, IN leased to Walgreens

 

Wholly owned subsidiary of Kite Realty Group, LP

KRG Oldsmar Management, LLC

 

20-1453863

 

Delaware

 

 

 

Manager of KRG Oldsmar Project Company, LLC

 

KRG/PRP Oldsmar, LLC owns 100% interest

KRG Oldsmar Project Company, LLC

 

20-3760708

 

Delaware

 

Florida

 

Master Lessee of Bayport Commons, in Oldsmar, FL

 

KRG/PRP Oldsmar, LLC owns 99% interest and KRG Oldsmar Management, LLC owns 1%
interest

KRG Oldsmar, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/PRP Oldsmar, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Point, Wilmington, NC

 

Wholly owned subsidiary of Kite Realty Group, LP

KRG Pan Am Plaza, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/CP Pan Am Plaza, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Panola I, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Publix at Panola, Lithonia, GA

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns small shop building adjacent to Publix at Panola, Lithonia, GA

 

Wholly owned subsidiary of KRG Capital, LLC

KRG Peakway at 55, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns portions of Broadstone Station, Apex, NC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG CREC/KS Pembroke Pines, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Pine Ridge, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pine Ridge Shopping Center, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns “B” Shops with 4 Tenants, Hurst, TX adjacent to Market Street Village

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

KRG Plaza Volente Management, LLC

 

20-1453863

 

Delaware

 

 

 

General Partner of KRG Plaza Volente, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Plaza Volente, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Plaza Volente, Austin, TX

 

KRG Plaza Volente Management, LLC is General Partner and Kite Realty Group, L.P.
is limited partner

KRG PR Ventures, LLC

 

20-1453863

 

Indiana

 

 

 

KRG Member of Prudential JVs

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Riverchase, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Riverchase Shopping Center, Naples, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

KRG Rivers Edge II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development property adjacent to Shops at Rivers Edge, Indianapolis, IN
leased to BGI

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat, San Antonio, TX

 

Kite San Antonio, LLC is General Partner and Kite Realty Group, LP is limited
partner

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, TX

 

KRG Texas, LLC is General Partner and Kite Realty Group, LP is limited partner

KRG Sunland Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

General partner of KRG Sunland, L.P.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Sunland, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Sunland Towne Centre, El Paso, TX

 

KRG Sunland Management, LLC is General Partner and Kite Realty Group, LP is
limited partner

KRG Texas, LLC

 

20-1453863

 

Indiana

 

Texas

 

General partner of KRG Frisco Bridges, LP; KRG Cedar Hill Village, LP, KRG
Sunland II, LP; KRG Pipeline Pointe, LP., and 1% partner of Preston Commons, LLP

 

Wholly owned subsidiary of KRG Capital, LLC

KRG Traders Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Manager of Kite West 86th Street, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Washington Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of Kite Washington, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, FL

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Whitehall Pike Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of Whitehall Pike, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG Zionsville, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Zionsville Place, Zionsville, IN, excluding KeyBank out parcel

 

Wholly owned subsidiary of Kite Realty Group, L.P.

KRG/Atlantic Delray Beach, LLC

 

20-3616896

 

Florida

 

 

 

Owns Delray Marketplace in Delray Beach, FL

 

Joint venture between KRG Delray Beach, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and Atlantic TMD, LLC (an unrelated third party)

KRG/CP Pan Am Plaza, LLC

 

26-1918928

 

Indiana

 

 

 

Owns Pan Am Plaza, Indianapolis, IN

 

Joint Venture between KRG Pan Am Plaza, LLC and CP Pan Am Plaza, LLC (Coastal
Partners)

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

KRG/I-65 Partners Beacon Hill, LLC

 

20-3229387

 

Indiana

 

 

 

Owns Beacon Hill, Crown Point, IN, excluding Strack & VanTil parcel, Harris Bank
Outlot #1 and Outlots #5, 6 & 7

 

Joint venture between KRG Beacon Hill, LLC (wholly owned subsidiary of Kite
Realty Group, L.P.) and I-65 Partners, LLC (an unrelated third party)

KRG/KP Northwest 20, LLC

 

20-3026564

 

Indiana

 

 

 

Joint venture vehicle with Scott Pitcher for Walgreens deals in Pacific
Northwest

 

Joint Venture owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher
(an unrelated third party)

KRG/KP Northwest 5, LLC

 

20-3026590

 

Indiana

 

 

 

Joint venture vehicle with Scott Pitcher for shops associated with Walgreens
deals in Pacific Northwest

 

Joint Venture owned 95% by Kite Realty Development, LLC and 5% by Scott Pitcher
(an unrelated third party)

KRG/PRP Oldsmar, LLC

 

20-3760708

 

Florida

 

 

 

Owns Bayport Commons in Oldsmar, FL

 

Joint Venture between KRG Oldsmar, LLC (a wholly owned subsidiary of Kite Realty
Group, L.P.) and PRP Florida, LLC (an unrelated third party)

KRG/WHITE LS Hotel, LLC

 

26-3872012

 

Indiana

 

 

 

Construct, lease and operate a limited service hotel and related amenities in
South Bend, IN flag for dissolution

 

Joint venture between KRG Eddy Street LS Hotel, LLC (a wholly owned subsidiary
of Kite Realty Group, L.P.) and White ND LS, LLC (an unrelated third party)

KRG/WHITE LS Hotel, LLC

 

26-3872012

 

Indiana

 

 

 

Construct, lease and operate a limited service hotel and related amenities in
South Bend, IN

 

Joint venture between KRG Eddy Street LS Hotel, LLC (a wholly owned subsidiary
of Kite Realty Group, L.P.) and White ND LS, LLC (an unrelated third party)

KRG/WLM Marysville, LLC

 

20-3021696

 

Indiana

 

Washington

 

Owns Blazing Onion Outlot and parcel for residential development.

 

Joint venture between KRG Marysville, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and WLM Marysville, LLC (an unrelated third party)

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, IN

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Ohio & 37, LLC

 

20-1453863

 

Indiana

 

 

 

Former owner of Martinsville Shops, Martinsville, IN flag for dissolution

 

Wholly owned subsidiary of Kite Realty Group, L.P.

Pasco Sandifur II, LLC

 

20-3026590

 

Indiana

 

Washington

 

Owns land for small shops in Pasco, WA

 

Wholly owned subsidiary of KRG/KP Northwest 5, LLC

Preston Commons, LLP

 

20-1453863

 

Indiana

 

Texas

 

Owns Preston Commons, Dallas, TX

 

99% owed by Kite Realty Group, L.P. and 1% owned by KRG Texas, LLC

Riverchase Owners’ Association, Inc.

 

65-0232480

 

Florida

 

 

 

Owners’ Association for Riverchase Plaza, Naples, FL

 

Owners of property in Riverchase Plaza are members

 

--------------------------------------------------------------------------------


 

Entity Name

 

EIN

 

State of 
Formation

 

Foreign
Qualifications

 

Purpose

 

Ownership Structure

Westfield One, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Cool Creek Commons, Westfield, IN, excluding Outlots

 

Kite Realty Group, L.P. owns 99% interest and KRG Cool Creek Management, LLC
owns 1% interest

Whitehall Pike, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Whitehall Pike, Bloomington, IN

 

Kite Realty Group, L.P. owns 99% interest and KRG Whitehall Pike Management, LLC
owns 1% interest

 

Part II: Unconsolidated Affiliates

 

Entity Name

 

Jurisdiction of 
Organization

 

Type of Entity

 

Ownership Structure

Kite Realty/White LS Hotel Operators, LLC

 

Indiana

 

Limited Liability Company

 

50% owned by Kite Realty Holding, LLC

KRG/PRISA II Parkside, LLC

 

Delaware

 

Limited Liability Company

 

Joint venture between KRG PR Ventures, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and PRISA II (an unrelated third party)

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(f)

 

Title to Properties; Liens

 

Part I: Real Property

As of March 31, 2012

 

Property

 

City

 

State

 

% Owned

 

Encumbrances

 

Operating Retail Properties

 

 

 

 

 

 

 

 

 

Bayport Commons

 

Oldsmar

 

FL

 

60

%

13,027,956

 

Cobblestone Plaza

 

Ft. Lauderdale

 

FL

 

50

%

34,000,000

 

Coral Springs

 

Ft. Lauderdale

 

FL

 

100

%

—

 

Estero Town Commons

 

Naples

 

FL

 

40

%

10,500,000

 

Indian River Square

 

Vero Beach

 

FL

 

100

%

12,805,113

 

International Speedway Square

 

Daytona

 

FL

 

100

%

20,771,109

 

King’s Lake Square

 

Naples

 

FL

 

100

%

—

 

Lithia Crossing

 

Tampa

 

FL

 

100

%

—

 

Pine Ridge Crossing

 

Naples

 

FL

 

100

%

17,423,883

 

Riverchase Plaza

 

Naples

 

FL

 

100

%

10,454,330

 

Shops at Eagle Creek

 

Naples

 

FL

 

100

%

—

 

Tarpon Springs Plaza

 

Naples

 

FL

 

100

%

12,187,942

 

Wal-Mart Plaza

 

Gainesville

 

FL

 

100

%

—

 

Waterford Lakes Village

 

Orlando

 

FL

 

100

%

—

 

Kedron Village

 

Atlanta

 

GA

 

100

%

29,637,270

 

Publix at Acworth

 

Atlanta

 

GA

 

100

%

7,047,502

 

The Centre at Panola

 

Atlanta

 

GA

 

100

%

3,202,956

 

Fox Lake Crossing

 

Chicago

 

IL

 

100

%

10,734,084

 

Naperville Marketplace

 

Chicago

 

IL

 

100

%

9,529,019

 

South Elgin Commons

 

Chicago

 

IL

 

100

%

15,533,434

 

50 South Morton

 

Indianapolis

 

IN

 

100

%

—

 

54th & College

 

Indianapolis

 

IN

 

100

%

—

 

Beacon Hill

 

Crown Point

 

IN

 

50

%

7,174,950

 

Boulevard Crossing

 

Kokomo

 

IN

 

100

%

13,549,079

 

Bridgewater Marketplace

 

Indianapolis

 

IN

 

100

%

7,000,000

 

Cool Creek Commons

 

Indianapolis

 

IN

 

100

%

17,349,216

 

Eddy Street Commons (Retail)

 

South Bend

 

IN

 

100

%

25,311,457

 

Fishers Station (shops)

 

Indianapolis

 

IN

 

25

%

3,598,968

 

Fishers Station (grocery store)*Line of Credit

 

 

 

100

%

4,300,000

 

Geist Pavilion

 

Indianapolis

 

IN

 

100

%

11,101,856

 

Glendale Town Center

 

Indianapolis

 

IN

 

100

%

—

 

Greyhound Commons

 

Indianapolis

 

IN

 

100

%

—

 

Hamilton Crossing Centre

 

Indianapolis

 

IN

 

100

%

12,953,508

 

Red Bank Commons

 

Evansville

 

IN

 

100

%

—

 

Rivers Edge

 

Indianapolis

 

IN

 

100

%

24,534,610

 

Stoney Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

The Corner

 

Indianapolis

 

IN

 

100

%

—

 

Traders Point

 

Indianapolis

 

IN

 

100

%

45,610,935

 

Traders Point II

 

Indianapolis

 

IN

 

100

%

—

 

 

--------------------------------------------------------------------------------


 

Property 

 

City

 

State

 

% Owned

 

Encumbrances

 

Whitehall Pike

 

Bloomington

 

IN

 

100

%

7,532,903

 

Zionsville Place

 

Indianapolis

 

IN

 

100

%

—

 

Ridge Plaza

 

Oak Ridge

 

NJ

 

100

%

14,388,348

 

Eastgate Pavilion

 

Cincinnati

 

OH

 

100

%

16,720,500

 

Cornelius Gateway

 

Portland

 

OR

 

80

%

—

 

Shops at Otty

 

Portland

 

OR

 

100
(excluding land)

%

—

 

Burlington Coat Factory

 

San Antonio

 

TX

 

100
(excluding land)

%

—

 

Cedar Hill Village

 

Dallas

 

TX

 

100

%

—

 

Market Street Village

 

Hurst

 

TX

 

100

%

—

 

Plaza at Cedar Hill

 

Dallas

 

TX

 

100

%

—

 

Plaza Volente

 

Austin

 

TX

 

100

%

27,612,830

 

Preston Commons

 

Dallas

 

TX

 

100

%

4,112,393

 

Sunland Towne Centre

 

El Paso

 

TX

 

100

%

24,814,848

 

50th & 12th

 

Seattle

 

WA

 

100

%

4,190,115

 

Sandifur Plaza

 

Pasco

 

WA

 

95

%

—

 

Operating Commercial Properties

 

 

 

 

 

 

 

 

 

30 South

 

Indianapolis

 

IN

 

100

%

20,795,482

 

Pen Products

 

Indianapolis

 

IN

 

100

%

—

 

Union Station Parking Garage

 

Indianapolis

 

IN

 

100

%

—

 

Indiana State Motorpool

 

Indianapolis

 

IN

 

100.0

%

3,263,375

 

Eddy Street Office (part of Eddy Street Commons)*

 

South Bend

 

IN

 

100

%

—

 

In-Process Developments

 

 

 

 

 

 

 

 

 

Delray Marketplace

 

Delray Beach

 

FL

 

50

%

9,284,736

 

New Hill Place— I

 

Raleigh

 

NC

 

100

%

—

 

Walgreen’s, IN

 

Indianapolis

 

IN

 

100

%

1,085,392

 

Redevelopment Properties

 

 

 

 

 

 

 

 

 

Oleander Pointe

 

Wilmington

 

NC

 

100

%

—

 

Four Corner Square

 

Seattle

 

WA

 

100

%

—

 

Other Development/Redevelopment Properties

 

 

 

 

 

 

 

 

 

951&41

 

Naples

 

FL

 

100

%

7,800,000

 

The Centre

 

Indianapolis

 

IN

 

100

%

—

 

Bolton Plaza

 

Jacksonville

 

FL

 

100

%

—

 

Broadstone Station

 

Raleigh

 

NC

 

100

%

—

 

Courthouse Shadows

 

Naples

 

FL

 

100

%

—

 

New Hill Place-Phase II

 

Raleigh

 

NC

 

100

%

—

 

Parkside Town Commons

 

Raleigh

 

NC

 

40 (unconsolidated)

%

14,440,000

 

 

Part II: Permitted Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

As of March 31, 2012

 

Entity Name

 

Recourse

 

Non-
Recourse

 

Secured

 

Notes

 

 

 

 

 

 

 

 

 

 

 

Consolidated

 

151,517,830

 

494,808,469

 

508,840,099

 

 

 

Letters of Credit

 

4,423,423

 

—

 

—

 

 

 

Unconsolidated

 

5,776,000

 

—

 

5,776,000

 

 

 

Total Company

 

161,717,253

 

494,808,469

 

514,616,099

 

 

 

 

 

 

 

 

 

 

 

 

 

Kite Realty Group, LP

 

—

 

129,686,200

 

—

 

 

 

Kite Realty South Elgin, LLC

 

15,533,434

 

—

 

15,533,434

 

 

 

50TH & 12TH, LLC

 

—

 

4,190,115

 

4,190,115

 

 

 

KRG 951 & 41, LLC

 

7,800,000

 

—

 

—

 

 

 

116th & Olio, LLC

 

—

 

11,101,856

 

11,101,856

 

 

 

Kite Acworth, LLC

 

—

 

7,047,502

 

7,047,502

 

 

 

KRG/I-65 Ptrs Beacon Hill, LLC

 

7,174,950

 

—

 

7,174,950

 

 

 

KRG Bridgewater, LLC

 

7,000,000

 

—

 

7,000,000

 

 

 

Brentwood Land Partners, LLC

 

12,187,942

 

—

 

12,187,942

 

 

 

KRG Cedar Hill Plaza, LP

 

—

 

—

 

—

 

 

 

KRG/Atlantic Delray Beach, LLC

 

9,284,736

 

—

 

9,284,736

 

 

 

KRG Eastgate Pavilion, LLC

 

8,360,250

 

8,360,250

 

16,720,500

 

 

 

KRG Eddy Street Land, LLC

 

—

 

25,311,457

 

25,311,457

 

 

 

KRG/CCA Estero, LLC

 

10,500,000

 

—

 

10,500,000

 

 

 

Fishers Station Development Co

 

3,598,968

 

—

 

3,598,968

 

 

 

KRG Fox Lake Crossing, LLC

 

—

 

10,734,084

 

10,734,084

 

 

 

KRG Hamilton Crossing, LLC

 

—

 

12,953,508

 

12,953,508

 

 

 

KRG Indian River, LLC

 

—

 

12,805,113

 

12,805,113

 

 

 

International Speedway Square

 

—

 

20,771,109

 

20,771,109

 

 

 

KRG Kedron Village, LLC

 

—

 

29,637,270

 

29,637,270

 

 

 

Kite McCarty State, LLC

 

3,263,375

 

—

 

3,263,375

 

 

 

Kite Kokomo, LLC

 

—

 

13,549,079

 

13,549,079

 

 

 

KRG Naperville, LLC

 

—

 

9,529,019

 

9,529,019

 

 

 

Kite New Jersey, LLC

 

7,194,174

 

7,194,174

 

14,388,348

 

50% guarantee reducing to 25% after a 1.30 for 3 consecutive months.

 

Kite West 86th Street, LLC

 

—

 

45,610,935

 

45,610,935

 

 

 

Kite Washington, LLC*

 

—

 

20,795,481

 

20,795,481

 

 

 

KRG/PRP Oldsmar, LLC

 

—

 

13,027,956

 

13,027,956

 

Reducing recourse to 25% after 1.2x coverage

 

KRG Panola I, LLC

 

—

 

3,202,956

 

3,202,956

 

 

 

KRG CREC/KS Pembroke Pines

 

34,000,000

 

—

 

34,000,000

 

 

 

KRG Pine Ridge, LLC

 

—

 

17,423,883

 

17,423,883

 

 

 

Preston Commons, LLP

 

—

 

4,112,395

 

4,112,395

 

 

 

KRG Riverchase, LLC

 

—

 

10,454,330

 

10,454,330

 

 

 

 

--------------------------------------------------------------------------------


 

KRG Sunland, LP

 

—

 

24,814,848

 

24,814,848

 

 

 

KRG Plaza Volente, LP

 

—

 

27,612,830

 

27,612,830

 

 

 

Westfield One, LLC

 

—

 

17,349,216

 

17,349,216

 

 

 

Whitehall Pike, LLC

 

—

 

7,532,903

 

7,532,903

 

 

 

KRG Rivers Edge, LLC

 

24,534,609

 

—

 

24,534,609

 

Full recourse

 

KRG Oak & Ford Zionsville, LLC

 

1,085,392

 

—

 

1,085,392

 

 

 

 

 

 

 

 

 

 

 

 

 

Letters of Credit

 

 

 

 

 

 

 

 

 

Fox Lake Crossing

 

115,399

 

—

 

—

 

 

 

Broward County Board of County Commissioners

 

231,768

 

—

 

—

 

 

 

KRG 951 & 41, LLC

 

—

 

—

 

—

 

 

 

Kite Realty Group LP on behalf of KRG Kedron Village, LLC

 

2,069,256

 

—

 

—

 

 

 

KeyBank

 

375,000

 

—

 

—

 

 

 

Geist

 

1,632,000

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Unconsolidated JV Debt

 

 

 

 

 

 

 

 

 

Parkside

 

5,776,000

 

—

 

5,776,000

 

40% of unconsolidated debt

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(i)

 

Litigation

 

The Parent and/or one of its Subsidiaries (collectively, the “Company”) was a
claimant in a matter of arbitration against a former tenant of one of its
operating properties.   In this matter, the former tenant counterclaimed,
alleging damages caused by the Company’s withholding of its consent to the
assignment to a third party of its lease with the tenant.  On March 29, 2012,
the Company received a notice of an interim arbitration award and order (the
“Interim Order”) which awarded damages plus attorneys’ fees and costs totaling
$1.3 million. The Company has estimated and accrued a loss of $1.3 million in
the first quarter 2012 statement of operations.  This amount is recorded in
Accounts payable and accrued expenses in the accompanying March 31, 2012
consolidated balance sheet.  The Company paid the amount ordered in the Interim
Order in April 2012.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                       ,
201   (the “Agreement”) by and among
                                                   (the “Assignor”),
                                                   (the “Assignee”), and KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Term Loan Agreement dated
as of April 30, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Kite Realty Group,
L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Term Loan Agreement, all on
the terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                         , 201   
(the “Assignment Date”), the Assignor hereby irrevocably sells, transfers and
assigns to the Assignee, without recourse, a $                     interest
(such interest being the “Assigned Commitment”) in and to the Assignor’s
Commitment and all of the other rights and obligations of the Assignor under the
Term Loan Agreement, such Assignor’s Term Loan Note and the other Loan Documents
(representing             % in respect of the aggregate amount of all Lenders’
Commitments), including without limitation, a principal amount of outstanding
Term Loans equal to $                   and all voting rights of the Assignor
associated with the Assigned Commitment, all rights to receive interest on such
amount of Term Loans and all commitment and other Fees with respect to the
Assigned Commitment and other rights of the Assignor under the Term Loan
Agreement and the other Loan Documents with respect to the Assigned Commitment,
all as if the Assignee were an original Lender under and signatory to the Term
Loan Agreement having a Commitment equal to the amount of the Assigned
Commitment.  The Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of the Assignor with respect to the Assigned Commitment
as if the Assignee were an original Lender under and signatory to the Term Loan
Agreement having a Commitment equal to the Assigned Commitment and the
obligation to indemnify the Agent as provided therein (the foregoing enumerated
obligations, together with all other similar obligations more particularly set
forth in the Term Loan Agreement and the other Loan Documents, collectively, the
“Assigned Obligations”).  The Assignor shall have no further duties

 

A-1

--------------------------------------------------------------------------------


 

or obligations with respect to, and shall have no further interest in, the
Assigned Obligations or the Assigned Commitment from and after the Assignment
Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII. of the Term Loan Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for:  (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Term Loan Agreement or otherwise, (iii) the validity,
efficacy, sufficiency, or enforceability of the Term Loan Agreement, any other
Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Term Loan Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Term Loan Agreement
or any other Loan Document to which it is a party.  Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
on any affiliate or subsidiary thereof, the Assignor or any other Lender and
based on the financial statements supplied by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender under the Term Loan Agreement.  The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Agreement or
any other Loan Documents or pursuant to any other obligation.  Except as
expressly provided in the Term Loan Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default.  The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Term Loan Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Term Loan Agreement having a Commitment
under the Term Loan Agreement (without reduction by any assignments thereof
which have not yet become effective), equal to $                        , and
that the Assignor is not in default of its obligations under the Term Loan

 

A-2

--------------------------------------------------------------------------------


 

Agreement; and (ii) the outstanding balance of Term Loans owing to the Assignor
(without reduction by any assignments thereof which have not yet become
effective) is $                        ; and (b) it is the legal and beneficial
owner of the Assigned Commitment which is free and clear of any adverse claim
created by the Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Term Loan Agreement, together with copies of
the most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Term Loan Agreement and the
other Loan Documents to which the other Lenders are a party on the Assignment
Date and will perform in accordance therewith all of the obligations which are
required to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Term Loan Note.  Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Term Loan Agreement for periods
prior to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Term Loan Agreement, shall be made as provided in the Term Loan
Agreement in accordance with the instructions set forth on Schedule 1 attached
hereto or as the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 13.5.(d) of the Term Loan Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Term Loan Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided

 

A-3

--------------------------------------------------------------------------------


 

in Section 13.10. of the Term Loan Agreement) and be released from its
obligations under the Term Loan Agreement; provided, however, that if the
Assignor does not assign its entire interest under the Loan Documents, it shall
remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Term Loan Agreement.

 

[include this Section only if Borrower’s consent is required under 13.5(d)]

 

Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Term Loan Agreement having a Commitment
equal to the Assigned Commitment.  The Borrower agrees that the Assignee shall
have all of the rights and remedies of a Lender under the Term Loan Agreement
and the other Loan Documents as if the Assignee were an original Lender under
and signatory to the Term Loan Agreement, including, but not limited to, the
right of a Lender to receive payments of principal and interest with respect to
the Assigned Obligations, and to the Term Loans made by the Lenders after the
date hereof and to receive the commitment and other Fees payable to the Lenders
as provided in the Term Loan Agreement.  Further, the Assignee shall be entitled
to the indemnification provisions from the Borrower in favor of the Lenders as
provided in the Term Loan Agreement and the other Loan Documents.  The Borrower
further agrees, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee a Note if requested pursuant to Section 13.5.(d) of the
Term Loan Agreement.  Upon receipt by the Assignor of the amounts due the
Assignor under Section 2, the Assignor agrees to surrender to the Borrower such
Assignor’s Notes.

 

A-4

--------------------------------------------------------------------------------


 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Accepted as of the date first written above.

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

[Include signature of the Borrower only if required under Section 13.5(d) of the
Term Loan Agreement]

 

Agreed and consented to as of the date first written above.

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

 

Telephone No.:

 

 

Telecopy No.:

Lending Office:

 

 

 

 

 

 

 

 

Telephone No.:

 

 

Telecopy No.:

 

 

Payment Instructions:

 

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY (the “Guaranty”) dated as of                         , 2012,
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the
“Agent”) for the Lenders under that certain Term Loan Agreement dated as of
April 30, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among Kite Realty Group, L.P.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 13.5. thereof (the “Lenders”), the Agent, and the other parties
thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Term Loan Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Term Loans
and the payment of all interest, Fees, charges, attorneys’ fees and other
amounts payable to any Lender or the Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the Lenders
and the Agent in

 

B-1

--------------------------------------------------------------------------------


 

the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders or the Agent shall be obligated
or required before enforcing this Guaranty against any Guarantor:  (a)  to
pursue any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Term Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Term Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Term Loan Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

B-2

--------------------------------------------------------------------------------


 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the Agent
or the Lenders, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise: 
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Term Loan Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Term
Loan Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any

 

B-3

--------------------------------------------------------------------------------


 

kind, and any other act or thing, or omission or delay to do any other act or
thing, which in any manner or to any extent might vary the risk of such
Guarantor or which otherwise might operate to discharge such Guarantor from its
obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Term Loan Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Term Loan Agreement or to be held by the Agent
as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each

 

B-4

--------------------------------------------------------------------------------


 

Guarantor hereby authorizes the Agent and each Lender, at any time during the
continuance of an Event of Default, without any prior notice to such Guarantor
or to any other Person, any such notice being hereby expressly waived, but in
the case of a Lender or Participant subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Agent and the Lenders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

B-5

--------------------------------------------------------------------------------


 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent or the Lenders shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

B-6

--------------------------------------------------------------------------------


 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error.  The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Term Loan Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders may, in accordance with the applicable provisions of the
Term Loan Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Subject to
Section 13.8. of the Term Loan Agreement, each Guarantor hereby consents to the
delivery by the Agent or any Lender to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

B-7

--------------------------------------------------------------------------------


 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Term Loan Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Term Loan Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Term Loan Agreement or any of the other Loan Documents, or any of
the transactions contemplated by Term Loan Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or

 

B-8

--------------------------------------------------------------------------------


 

proceeding is entered by a court of competent jurisdiction; (vi) any Guarantor
makes a general assignment for the benefit of creditors; (vii) any Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) any Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Kite Realty Group Trust

 

 

 

Attention:

 

 

Telecopy Number:

(      )

 

Telephone Number:

(      )

 

 

 

[Add Signature Block for each Subsidiary Owning an Initial Unencumbered Pool
Property]

 

B-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 201    , executed
and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) KEYBANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Term Loan Agreement dated as of April 30, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, the
New Guarantor is willing to guarantee the Borrower’s obligations to the Agent
and the Lenders on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of April       , 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Parent and Subsidiary of the Borrower a party thereto
in favor of the Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-11

--------------------------------------------------------------------------------


 

(b)           makes to the Agent and the Lenders as of the date hereof each of
the representations and warranties contained in Section 5 of the Guaranty and
agrees to be bound by each of the covenants contained in Section 6 of the
Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

[Signatures on Next Page]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

c/o Kite Realty Group Trust

 

 

 

Attention:

 

 

Telecopy Number:

(      )

 

Telephone Number:

(      )

 

Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                        , 201     

 

KeyBank National Association, as Agent
Real Estate Capital
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attention:  Kevin Murray

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of April 30, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.8. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Term Loan Agreement,
and in that connection sets forth below the information relating to such
Continuation as required by such Section of the Term Loan Agreement:

 

1.                                      The proposed date of such Continuation
is                         , 201    .

 

2.                                      The aggregate principal amount of Loans
subject to the requested Continuation is
$                                                 and was originally borrowed by
the Borrower on                         , 201  .

 

3.                                      The portion of such principal amount
subject to such Continuation is
$                                                    .

 

4.                                      The current Interest Period for each of
the Loans subject to such Continuation ends on                                 ,
201  .

 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

 

[Check one box only]

 

o 1 month

 

 

 

o 2 months

 

 

 

o 3 months

 

 

 

o 6 months

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

                        , 201      

 

KeyBank National Association, as Agent
Real Estate Capital
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attention: Kevin Murray

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of April 30, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.9. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:

 

1.                                      The proposed date of such Conversion is
                            , 201       .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

¨ Base Rate Loans

 

 

 

¨ LIBOR Loans

 

3.                                      The aggregate principal amount of Loans
subject to the requested Conversion is
$                                           and was originally borrowed by the
Borrower on                         , 201       .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                                      .

 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨ Base Rate Loans

 

D-1

--------------------------------------------------------------------------------


 

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

¨ 1 month

 

 

 

¨ 2 months

 

 

 

¨ 3 months

 

 

 

¨ 6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF TERM LOAN NOTE

 

$                      

                          , 201  

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                                         
(the “Lender”), in care of KeyBank National Association, as Agent (the “Agent”)
at Real Estate Capital, 127 Public Square, 8th Floor, Mail Code:  OH-01-27-0839,
Cleveland, Ohio  44114, or at such other address as may be specified in writing
by the Agent to the Borrower, the principal sum of
                                 AND         /100 DOLLARS
($                        ), on the dates and in the principal amounts provided
in the Term Loan Agreement (as herein defined), and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Term Loan Agreement.

 

The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder in respect of the Loans
made by the Lender.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
April 30, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein. This Note is payable subject to the
terms of the Term Loan Agreement.

 

Except as permitted by Section 13.5.(d) of the Term Loan Agreement, this Note
may not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

 

SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Term Loan Agreement to
the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

                              , 201       

 

KeyBank National Association, as Agent
Real Estate Capital
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attention:  Kevin Murray

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of April 30, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”)
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 9.3. of the Term Loan Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Borrower) as follows:

 

(1)           The undersigned is the                                           
of the Borrower.

 

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           To the best of the undersigned’s knowledge, no Default or Event of
Default exists [if such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].

 

(4)           To the best of the undersigned’s knowledge, the representations
and warranties made or deemed made by the Borrower and the other Loan Parties in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents.

 

F-1

--------------------------------------------------------------------------------


 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 10.1. and 10.2. of the Term Loan
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

Name:

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

 

SCHEDULE 1

 

[CALCULATIONS TO BE ATTACHED]

 

F-3

--------------------------------------------------------------------------------